 

Exhibit 10.1

 



CREDIT AGREEMENT

 

dated as of February 14, 2020

 

among

 

GTY TECHNOLOGY HOLDINGS INC.

as Borrower

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

Nineteen77 Global Multi-Strategy Alpha Master Limited,

as Sole Lead Arranger and Sole Book Manager

 

 

 



 

TABLE OF CONTENTS

 

  Page ARTICLE I.       DEFINITIONS; CONSTRUCTION 1 Section 1.1. Definitions 1
Section 1.2. Accounting Terms and Determination 17 Section 1.3. Terms Generally
17 Section 1.4. Performance; Time. Whenever any performance obligation hereunder
or under any other Loan Document (other than a payment obligation) shall be
stated to be due or required to be satisfied on a day other than a Business Day,
such performance shall be made or satisfied on the next succeeding Business
Day.  For the avoidance of doubt, the initial payments of interest and fees
relating to the Obligations under the Loan Documents (other than amounts due on
the Closing Date) shall be due and payable on the last day of the first month
following the entry of the Obligations onto the operations systems of the
Administrative Agent.  In the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including”; the
words “to” and “until” each mean “to but excluding”, and the word “through”
means “to and including.”  All references to the time of day shall be a
reference to New York time.  If any provision of this Agreement or any other
Loan Document refers to any action taken or to be taken by any Person, or which
such Person is prohibited from taking, such provision shall be interpreted to
encompass any and all means, direct or indirect, of taking, or not taking, such
action. 17 Section 1.5. Divisions 18       ARTICLE II.     AMOUNT AND TERMS OF
THE COMMITMENTS 18 Section 2.1. Term Loans 18 Section 2.2. Procedure for
Borrowing of the Term Loans 18 Section 2.3. Funding of Borrowings 18 Section
2.4. Termination of Term Loan Commitments 19 Section 2.5. Repayment of Loans 19
Section 2.6. Evidence of Indebtedness 19 Section 2.7. Optional Prepayments 19
Section 2.8. Mandatory Prepayments 20 Section 2.9. Interest on Term Loans 21
Section 2.10. Fees 21 Section 2.11. Computation of Interest and Fees 22 Section
2.12. Increased Costs 22 Section 2.13. Taxes 23      

 



 

 

 

Section 2.14. Payments Generally; Pro Rata Treatment; Sharing of Set-offs 27
Section 2.15. Mitigation of Obligations 28 Section 2.16. Right of First Refusal.
If, at any time between the Closing Date and the date specified in clause (i) of
the definition of Maturity Date, the Borrower (the “Offeror”) desires to offer,
sell or otherwise raise capital by way of issuance of Capital Stock (the
“Offered Securities”) of the Borrower (any such transaction, a “Proposed Equity
Issuance”) at a discount to the then current market trading price of Borrower’s
common stock (other than underwriting discounts and commissions and other
reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by the Borrower in connection
therewith), the Offeror shall first offer the Offered Securities to the Initial
Lender by written notice to the Initial Lender (the “Offer Notice”) specifying
the material terms and conditions of such Proposed Equity Issuance, including
the number, type, and series of Offered Securities under the Proposed Equity
Issuance by the Offeror and the purchase price per share of the Offered
Securities, which shall be payable solely in cash. For the avoidance of doubt, a
Proposed Equity Issuance shall not include (A) any shares of Capital Stock of
the Borrower issued upon the exercise of options or restricted stock units
granted under the Borrower’s equity plans existing on, or upon the conversion or
exchange of convertible or exchangeable securities outstanding as of, the date
of this Agreement or (B) the grant or issuance by the Borrower of employee,
consultant, or director stock options, restricted stock units or restricted
stock in the ordinary course of business under the Borrower’s equity plans
existing on the date of this Agreement. The Offer Notice shall constitute the
Offeror’s offer to issue the Offered Securities to the Initial Lender, which
offer shall be irrevocable for five (5) Business Days. By delivering the Offer
Notice, the Offeror represents and warrants to the Initial Lender: (i) the
Offeror has full right, title and interest in and to the Offered Securities;
(ii) the Offeror has all the necessary power and authority and has taken all
necessary action to enter into the Proposed Equity Issuance as contemplated by
this Section 2.16; and (iii) the Offered Securities are free and clear of any
and all Liens other than those arising as a result of or under the terms of this
Agreement. Upon receipt of the Offer Notice, the Initial Lender shall have the
right to purchase, and to require the Offeror to sell to the Initial Lender, all
or any portion of the Offered Securities by delivering a written notice (the
“ROFR Exercise Notice”) to the Offeror within five (5) Business Days of receipt
of the Offer Notice (the “ROFR Exercise Period”), stating the number (including
where such number is zero), type, and series of Offered Securities that the
Initial Lender elects to purchase on the terms and respective purchase prices
set forth in the Offer Notice; provided that, prior to the end of such ROFR
Exercise Period, the Initial Lender may assign its right to purchase the Offered
Securities to any of its Affiliates, and after such assignment such Affiliate
shall be entitled, prior to the end of the ROFR Exercise Period, to exercise all
rights of the Initial Lender pursuant to this Section 2.16 with respect to the
applicable Offered Securities. By delivering the ROFR Exercise Notice, the
Initial Lender or its Affiliate, as applicable, represents and warrants to the
Offeror that the Initial Lender or its Affiliate, as applicable, has all the
necessary power and authority and has taken all necessary action to purchase the
Offered Securities as contemplated by this Section 2.16. The purchase and sale
of the Offered Securities that the Initial Lender elects to purchase shall be
completed within fifteen (15) days of delivery of the ROFR Exercise Notice. If
Initial Lender does not purchase all of the Offered Securities offered to them
by the Offeror in the Offer Notice, then the Offeror may sell any portion of the
Offered Securities that the Initial Lender did not purchase to a third party
within ninety (90) days after the expiry of the ROFR Exercise Period (the “ROFR
Reoffer Period”) upon terms no more favorable to such third party than those set
specified in the Offer Notice. If the Offeror’s Offered Securities (other than
the Offered Securities purchased by Initial Lender) are not sold during the ROFR
Reoffer Period, the Offeror shall, before any subsequent Proposed Equity
Issuance of such Offered Securities, be required to comply again with this
Section 2.16 in respect of such Offered Securities as if it were a new Proposed
Equity Issuance 28

 



ii 

 

 

ARTICLE III.    CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT 29 Section
3.1. Conditions to Effectiveness 29 Section 3.2. Conditions to Each Credit Event
31 Section 3.3. Delivery of Documents 31       ARTICLE IV.    REPRESENTATIONS
AND WARRANTIES 32 Section 4.1. Existence; Power 32 Section 4.2. Organizational
Power; Authorization 32 Section 4.3. Governmental Approvals; No Conflicts 32
Section 4.4.  Financial Statements 32 Section 4.5. Litigation and Environmental
Matters 33 Section 4.6. Compliance with Laws and Agreements 33 Section 4.7.
Investment Company Act 33 Section 4.8. Taxes 33 Section 4.9. Margin Regulations
33 Section 4.10. ERISA 34 Section 4.11. Ownership of Property; Insurance 34
Section 4.12. Disclosure 35 Section 4.13. Labor Relations 35 Section 4.14.
Subsidiaries 35 Section 4.15. Solvency 35 Section 4.16. Sanctions and
Anti-Corruption Laws. 35 Section 4.17. EEA Financial Institutions 35 Section
4.18. Existing Obligations. There is no indebtedness or other obligations
currently outstanding or otherwise owing by the Loan Parties and their
Subsidiaries under the Convertible Note or the RBC Credit Agreement. 35 Section
4.19. Defined Benefit Plan 35       ARTICLE V.     AFFIRMATIVE COVENANTS 36
Section 5.1. Financial Statements and Other Information 36 Section 5.2. Notices
of Material Events 37 Section 5.3. Existence; Conduct of Business 38 Section
5.4. Compliance with Laws 38 Section 5.5. Payment of Obligations 38 Section 5.6.
Books and Records 39 Section 5.7. Visitation and Inspection 39 Section 5.8.
Maintenance of Properties; Insurance 39 Section 5.9. Use of Proceeds 39 Section
5.10. Additional Subsidiaries 40

 



iii 

 

 

Section 5.11. Post-Closing Obligations.  By 5:00 p.m. on the date that is (a)
the 5th Business Day following the Closing Date (or such later date as agreed to
in the sole discretion of the Administrative Agent or the Required Lenders), the
Borrower shall have caused The Department of Better Technology, Inc., a Delaware
corporation to have become a Subsidiary Loan Party by executing and delivering
to the Administrative Agent a supplement to the Guaranty Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders, accompanied by the items specified in subclause (i) through (iii) of
Section 5.10 and (b) the 30th day following the Closing Date (or such later date
as agreed to in the sole discretion of the Administrative Agent or the Required
Lenders) (i) Bonfire Interactive US Ltd., a Delaware corporation, Fraser
Burlington Inc., a California corporation, GTY Technology Holdings, Inc., a
Cayman Islands corporation and GTY Technology Holdings, Inc., a Delaware
corporation, shall each be dissolved and all of its transferable assets shall be
transferred to a Loan Party, (ii) that certain Convertible Promissory Note,
dated as of August 8, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Convertible Note”), between GTY Technology
Holdings Inc., a Cayman Islands company, as maker, and GTY Investors, LLC, as
payee, shall be terminated and of no further force and effect and (iii) either
(x) that certain Credit Agreement, dated as of April 25, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “RBC Credit
Agreement”), between Questica Inc. and Royal Bank of Canada, shall be terminated
and of no force and effect and all Liens, security interests and other
encumbrances granted to Royal Bank of Canada thereunder or under any other
documents executed in connection therewith shall be released and terminated
pursuant to documentation reasonably satisfactory to the Administrative Agent or
(y) Royal Bank of Canada shall have (A) consented in writing to Questica Inc.
executing and delivering the Loan Documents to which it is a party and
performing its obligations under such Loan Documents (including its obligations
as a Guarantor) and (B) waived in writing any defaults, events of default or
similar occurrences under the RBC Credit Agreement that were caused by Questica
Inc. taking the actions described in the foregoing subclause (A). The Loan
Parties and their Subsidiaries shall not request or receive any borrowings or
other extensions of credit under the Convertible Note or the RBC Credit
Agreement on or after the Closing Date. 40       ARTICLE VI.    FINANCIAL
COVENANTS 41     ARTICLE VII.   NEGATIVE COVENANTS 41 Section 7.1. Indebtedness
and Preferred Equity 41 Section 7.2. Liens 42 Section 7.3. Fundamental Changes
43 Section 7.4. Investments, Term Loans 43 Section 7.5. Restricted Payments 44
Section 7.6. Sale of Assets 44 Section 7.7. Transactions with Affiliates 45
Section 7.8. Restrictive Agreements 45 Section 7.9. Sale and Leaseback
Transactions 46 Section 7.10. Hedging Transactions 46

 



iv 

 

 

Section 7.11. Amendment to Material Documents 46 Section 7.12. Permitted Seller
Note Debt 46 (a)   The Loan Parties will not, and will not permit any of their
Subsidiaries to (i) prepay, redeem, repurchase or otherwise acquire for value
any Permitted Seller Note Debt in cash, or (ii) make any principal, interest or
other payments on any Permitted Seller Note Deb in cash, in each case, to the
extent any Default or Event of Default has occurred and is continuing or would
result therefrom. 46 Section 7.13. Accounting Changes 46 Section 7.14. Sanctions
and Anti-Corruption Laws 46       ARTICLE VIII.  EVENTS OF DEFAULT 47 Section
8.1. Events of Default 47       ARTICLE IX.    THE ADMINISTRATIVE AGENT 49
Section 9.1. Appointment of the Administrative Agent 49 Section 9.2. Nature of
Duties of Administrative Agent 50 Section 9.3. Lack of Reliance on the
Administrative Agent 51 Section 9.4. Certain Rights of the Administrative Agent
51 Section 9.5. Reliance by the Administrative Agent 51 Section 9.6. The
Administrative Agent in its Individual Capacity 52 Section 9.7. Successor
Administrative Agent 52 Section 9.8. Withholding Tax 53 Section 9.9.
Administrative Agent May File Proofs of Claim 53 Section 9.10. Authorization to
Execute Other Loan Documents 53       ARTICLE X.     MISCELLANEOUS 54 Section
10.1. Notices 54 Section 10.2. Waiver; Amendments 57 Section 10.3. Expenses;
Indemnification 58 Section 10.4. Successors and Assigns 59 Section 10.5.
Governing Law; Jurisdiction; Consent to Service of Process 63 Section 10.6.
WAIVER OF JURY TRIAL 63 Section 10.7. Right of Set-off 64 Section 10.8.
Counterparts; Integration 64 Section 10.9. Survival 64 Section 10.10.
Severability 64 Section 10.11. Confidentiality 64 Section 10.12. Interest Rate
Limitation 65 Section 10.13. Waiver of Effect of Corporate Seal 65 Section
10.14. Patriot Act 65 Section 10.15. No Advisory or Fiduciary Responsibility 66
Section 10.16. Location of Closing 66 Section 10.17. Acknowledgement and Consent
to Bail-In of EEA Financial Institutions 66 Section 10.18. Certain ERISA Matters
67 Section 10.19. Acknowledgement Regarding Any Supported QFCs 68





 



v 

 

 

Schedules

 



Schedule I - Term Loan Commitment Amounts Schedule 4.5 - Environmental Matters
Schedule 4.14 - Subsidiaries Schedule 7.1 - Existing Indebtedness Schedule 7.2 -
Existing Liens Schedule 7.4 - Existing Investments

 

Exhibits

 

Exhibit A - Form of Assignment and Acceptance Exhibit B - Form of Guaranty
Agreement       Exhibit 2.2 - Form of Notice of Borrowing Exhibits 2.13A – D -
Tax Certificates Exhibit 3.1(b)(v) - Form of Secretary’s Certificate Exhibit
3.1(b)(viii) - Form of Officer’s Certificate Exhibit 5.1(c) - Form of Compliance
Certificate

 





vi 

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is made and entered into as of February
14, 2020, by and among GTY Technology Holdings Inc., a Massachusetts corporation
(the “Borrower”), the several banks and other financial institutions and lenders
from time to time party hereto (the “Lenders”), and Wilmington Trust, National
Association, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders make term loans in an
aggregate principal amount equal to $12,000,000 to, the Borrower;

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, to
the extent of their respective Term Loan Commitments as defined herein, are
willing severally to make the term loans to the Borrower;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders and the Administrative Agent:

 

ARTICLE I.

 

DEFINITIONS; CONSTRUCTION

 

Section 1.1.             Definitions. In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):

 

“Administrative Agent” shall have the meaning set forth in the preamble hereto,
or any successor administrative agent.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlled by” and “under common Control with” have the meanings correlative
thereto.

 

“Agent Fee Letter” shall mean that certain agency fee letter, dated as of
February 14, 2020, executed by Wilmington Trust, National Association and
accepted by the Borrower.

 

"Anti-Corruption Laws" shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower and/or its Subsidiaries concerning or
relating to bribery or corruption.

 

“Applicable Lending Office” shall mean, for each Lender, the “Lending Office” of
such Lender (or an Affiliate of such Lender) designated in the Administrative
Questionnaire submitted by such Lender or such other office of such Lender (or
such Affiliate of such Lender) as such Lender may from time to time specify to
the Administrative Agent and the Borrower as the office by which its Term Loans
are to be made and maintained.

 



 

 

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

 

“Availability Period” means the period from the Closing Date to but excluding
April 14, 2020.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Borrowing” shall mean a borrowing of Term Loans.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York or Wilmington, Delaware are
authorized or required by law to close.

 

“Canadian Defined Benefit Plan” shall mean any Canadian Pension Plan for the
purposes of any applicable pension benefits standards legislation in Canada
which contains a “defined benefit provision” as defined in subsection 147.1(1)
of the Income Tax Act (Canada).

 

“Canadian Pension Event” shall mean (a) any failure to make required
contributions when due to any Canadian Pension Plan in accordance with its terms
and applicable laws; (b) the voluntary wind up of a Canadian Defined Benefit
Plan by a Loan Party that has a wind up deficiency; (c) the institution of
proceedings by any Governmental Authority to terminate or have a trustee or
replacement administrator appointed to administer such a plan, (d) any other
event or condition which would reasonably be expected to constitute grounds for
the termination of or winding up of, or the appointment of a trustee or
replacement administrator to administer, any such plan; or (e) any withdrawing
by any Loan Party from a “multi-employer pension plan”, as such term is defined
in the Pension Benefits Act (Ontario) or any similar plan under pension
standards legislation in another jurisdiction in Canada.

 



2

 

 

“Canadian Pension Plan” shall mean a pension plan that is a “registered pension
plan” as defined in subsection 248(1) the Income Tax Act (Canada) and which is
maintained or contributed to by, or to which there is or may be an obligation to
contribute by any Loan Party in respect of its employees or former employees,
arising from employment in Canada, but does not include the Canada Pension Plan
or the Québec Pension Plan as maintained by the Government of Canada or the
Province of Québec, respectively.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any Capitalized Lease, and the amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Capitalized Lease” shall mean, for any Person, each lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP.

 

“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Exchange Act).

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Exchange Act
and the rules of the Securities and Exchange Commission thereunder in effect on
the date hereof), (ii) any Person or group of Persons (within the meaning of the
Securities Exchange Act of 1934, as amended) acquiring beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the SEC under the Securities
Exchange Act of 1934, as amended) of 40% or more of the outstanding shares of
the voting equity interests of the Borrower, or (iii) during any period of 14
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Borrower cease to be composed of individuals
who are Continuing Directors.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty, or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (iii) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 have been satisfied or waived in accordance with Section 10.2.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 



3

 

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and in effect from time to time, and any successor statute.

 

“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).

 

“Continuing Director” shall mean, with respect to any period, any individuals
(A) who were members of the board of directors or other equivalent governing
body of the Borrower on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and (B)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Convertible Note” shall have the meaning set forth in Section 5.11.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, arrangement, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws of the United States,
Canada or other applicable jurisdictions from time to time in effect.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.9(b).

 

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is 180 days after the Latest Maturity Date, (b) is
convertible into or exchangeable for debt securities or other obligations, or
(c) (i) contains any repurchase obligation that may come into effect prior to,
or (ii) requires cash dividend payments (other than Taxes) prior to, in each
case, the date that is 180 days after the Latest Maturity Date; provided,
however, that (i) with respect to any Capital Stock issued to any employee or to
any plan for the benefit of employees of the Borrower or its Subsidiaries or by
any such plan to such employees, such Capital Stock shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by the Borrower or one of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability, and (ii) any class of Capital
Stock of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an equity interest that is not a
Disqualified Equity Interest, such Capital Stock shall not be deemed to be
Disqualified Capital Stock.

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States.

 



4

 

 

“Domestic Subsidiary” means any Subsidiary incorporated, organized or otherwise
formed under the laws of the United States, any state thereof or the District of
Columbia.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (i) any actual or alleged violation
of any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute and the regulations
promulgated and rulings issued thereunder.

 

“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with the Borrower or any of its
Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.

 

“ERISA Event” shall mean (i) any “reportable event” as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation Section
4043 the requirement of Section 4043(a) of ERISA that it be notified of such
event); (ii) any failure to make a required contribution to any Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” or “accumulated funding deficiency” (as defined
or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of
Title 1 of ERISA), whether or not waived, or any filing of any request for or
receipt of a minimum funding waiver under Section 412 of the Code or Section 302
of ERISA with respect to any Plan or Multiemployer Plan, or that such filing may
be made, or any determination that any Plan is, or is expected to be, in at-risk
status under Title IV of ERISA; (iii) any incurrence by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of any liability under
Title IV of ERISA with respect to any Plan or Multiemployer Plan (other than for
premiums due and not delinquent under Section 4007 of ERISA); (iv) any
institution of proceedings, or the occurrence of an event or condition which
would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC, under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan; (v) any incurrence by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, or the receipt by the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates of any notice that a Multiemployer
Plan is in endangered or critical status under Section 305 of ERISA; (vi) any
receipt by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of any notice, or any receipt by any Multiemployer Plan from
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (vii) engaging in a
non-exempt prohibited transaction within the meaning of Section 4975 of the Code
or Section 406 of ERISA, which would reasonably be expected to result in
material liability to a Loan Party or its Subsidiaries; or (viii) any filing of
a notice of intent to terminate any Plan if such termination would require
material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, any filing under
Section 4041(c) of ERISA of a notice of intent to terminate any Plan, or the
termination of any Plan under Section 4041(c) of ERISA.

 



5

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Event of Default” shall have the meaning set forth in Section 8.1.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Term Loan
or Term Loan Commitment pursuant to a law in effect on the date on which (i)
such Lender acquires such interest in the Term Loan or Term Loan Commitment or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.13, amounts with respect to such Taxes were payable
either to such Lender's assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 2.13 and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or, if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent. For
purposes of this Agreement the Federal Funds Rate shall not be less than zero
percent (0%).

 



6

 

 

“Fee Letters” shall mean, collectively, the Agent Fee Letter and the Lender Fee
Letter.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

“Fiscal Year” shall mean any fiscal year of the Borrower.

 

“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.

 

“Foreign Person” shall mean any Person that is not a U.S. Person.

 

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not a Domestic Subsidiary.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.2.

 

“Governmental Authority” shall mean the government of the United States, Canada
or any other nation, or any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly and including any
obligation, direct or indirect, of the guarantor (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (ii) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (iv) as an account party
in respect of any letter of credit or letter of guaranty issued in support of
such Indebtedness or obligation; provided that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee is made or, if not so stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith. The
term “Guarantee” used as a verb has a corresponding meaning.

 

“Guarantor” shall mean each of the Subsidiary Loan Parties.

 



7

 

 

“Guaranty Agreement” shall mean the Guaranty Agreement, dated as of the date
hereof and substantially in the form of Exhibit B, made by the Loan Parties in
favor of the Administrative Agent for the benefit of the Lenders.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Hedge Termination Value” shall mean, in respect of any one or more Hedging
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Transactions, (a) for any date on or
after the date such Hedging Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Transactions, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Transactions (which
may include a Lender or any Affiliate of a Lender).

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.

 

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person in respect of the deferred purchase price of
property or services when due and payable (other than trade payables incurred in
the ordinary course of business; provided that, for purposes of Section 8.1(g),
trade payables overdue by more than 120 days shall be included in this
definition except to the extent that any of such trade payables are being
disputed in good faith and by appropriate measures), (iv) all obligations of
such Person under any conditional sale or other title retention agreement(s)
relating to property acquired by such Person when due and payable, (v) all
Capital Lease Obligations of such Person, (vi) all obligations, contingent or
otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (vii) all Guarantees of such Person of the type of
Indebtedness described in clauses (i) through (vi) above, (viii) all
Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
Disqualified Capital Stock, with the amount of Indebtedness represented by such
Disqualified Capital Stock being equal to the greater of its voluntary or
involuntary liquidation preference and its maximum fixed repurchase price (for
purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Capital Stock that does not have a fixed repurchase price shall be calculated in
accordance with the terms of such Disqualified Capital Stock as if such
Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to this Agreement, and as if such
price were based upon, or measured by, the fair market value of such
Disqualified Capital Stock), (x) all Off-Balance Sheet Liabilities and (xi) all
net Hedging Obligations. For all purposes hereof, the Indebtedness of any Person
shall include the Indebtedness of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company or the
foreign equivalent thereof) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any swap contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of Indebtedness of any Person for purposes of clause (viii) that is
expressly made nonrecourse or limited-recourse (limited solely to the assets
securing such Indebtedness) to such Person shall be deemed to be equal to the
lesser of (x) the aggregate unpaid amount of such Indebtedness and (y) the fair
market value of the property encumbered thereby as determined by such Person in
good faith. Notwithstanding anything to the contrary set forth in this
definition, solely for the period commencing on the Closing Date and ending at
5:00 p.m. on the date that is 30 days following the Closing Date (or such later
date as agreed to in the sole discretion of the Administrative Agent or the
Required Lenders), none of the obligations under the RBC Credit Agreement shall
constitute “Indebtedness”.

 



8

 

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Initial Lender” shall mean Nineteen77 Global Multi-Strategy Alpha Master
Limited.

 

“Investments” shall have the meaning set forth in Section 7.4.

 

“Latest Maturity Date” means, as of any time of determination, the latest
possible maturity or expiration date applicable to any Term Loan or Term Loan
Commitment hereunder at such time, in each case as extended in accordance with
this Agreement from time to time, as the case may be.

 

“Lender Fee Letter” shall mean that certain fee letter, dated as of February 14,
2020, executed by Nineteen77 Global Multi-Strategy Alpha Master Limited and
accepted by the Borrower.

 

“Lenders” shall have the meaning set forth in the introductory paragraph hereof.

 

“Lien” shall mean any mortgage, pledge, security interest, deemed trust or lien
(statutory or otherwise), charge, encumbrance, hypothecation, assignment,
deposit arrangement, or other arrangement having the practical effect of any of
the foregoing or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
the same economic effect as any of the foregoing).

 

“Loan Documents” shall mean, collectively, this Agreement, the Guaranty
Agreement, the Fee Letters, any Notice of Borrowing, all Compliance
Certificates, any promissory notes issued hereunder and any and all other
instruments, agreements, documents and writings executed in connection with any
of the foregoing.

 



9

 



 

 

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature, whether singularly or in conjunction with any
other event or events, act or acts, condition or conditions, occurrence or
occurrences whether or not related, resulting in a material adverse change in,
or a material adverse effect on, (i) the business, results of operations,
financial condition, assets, liabilities or prospects of the Borrower and its
Subsidiaries taken as a whole, (ii) the ability of the Loan Parties, taken as a
whole, to perform any of their obligations under the Loan Documents, (iii) the
rights and remedies of the Administrative Agent or the Lenders under any of the
Loan Documents or (iv) the legality, validity or enforceability of any of the
Loan Documents.

 

“Material Agreement” shall have the meaning set forth in Section 5.2(f).

 

“Material Indebtedness” shall mean any Indebtedness (other than the Term Loans)
of the Borrower or any of its Subsidiaries, individually or in an aggregate
committed or outstanding principal amount exceeding $1,000,000. For purposes of
determining the amount of attributed Indebtedness from Hedging Obligations, the
“principal amount” of any Hedging Obligations at any time shall be the Net
Mark-to-Market Exposure of such Hedging Obligations.

 

“Maturity Date” shall mean, with respect to the Term Loans, the earlier of (i)
the date that is the twelve (12) month anniversary of the date on which a Term
Loan is first made by a Lender during the Availability Period and (ii) the date
on which the principal amount of all outstanding Term Loans have been declared
or automatically have become due and payable (whether by acceleration or
otherwise).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or may be
an obligation to contribute of) the Borrower, any of its Subsidiaries or an
ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, any of its Subsidiaries or an
ERISA Affiliate contributed to or had an obligation to contribute to such plan.

 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).

 

“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more of its Subsidiaries primarily for the benefit of employees of the Borrower
or such Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement, or payments to be made upon termination
of employment, and which plan is not subject to ERISA or the Code, and for
greater certainty shall include each Canadian Pension Plan.

 



10

 





 

“Notices of Borrowing” shall have the meaning set forth in Section 2.2.

 

“Obligations” shall mean all amounts owing by the Loan Parties to the
Administrative Agent any Lender or the Sole Lead Arranger pursuant to or in
connection with this Agreement or any other Loan Document or otherwise with
respect to any Term Loan including, without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent and any Lender incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder,
together with all renewals, extensions, modifications or refinancings of any of
the foregoing.

 

                “OFAC” shall mean the U.S. Department of the Treasury’s Office
of Foreign Assets Control.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” (as defined in Regulation Y), if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

 

“Participant” shall have the meaning set forth in Section 10.4(d).

 

“Participant Register” shall have the meaning set forth in Section 10.4(d).

 

                “Patriot Act” shall mean the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, Pub. L. 107-56, as amended and in effect from time to time.

 

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 



11

 

 

“Permitted Encumbrances” shall mean:

 

(i)                Liens imposed by law for taxes not yet due or which are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves are being maintained in accordance with GAAP;

 

(ii)               statutory Liens of landlords, carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law in the ordinary course of
business for amounts not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves are being maintained in accordance with GAAP;

 

(iii)              pledges and deposits made in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance and other
social security laws or regulations;

 

(iv)              deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(v)                judgment and attachment liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves are being
maintained in accordance with GAAP;

 

(vi)              customary rights of set-off, revocation, refund or chargeback
under deposit agreements or under the Uniform Commercial Code or common law of
banks or other financial institutions where the Borrower or any of its
Subsidiaries maintains deposits (other than deposits intended as cash
collateral) in the ordinary course of business; and

 

(vii)            easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower and its Subsidiaries taken as a
whole;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” shall mean:

 

(i)                 direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States or Canada
(or by any agency of the United States to the extent such obligations are backed
by the full faith and credit of the United States), in each case maturing within
one year from the date of acquisition thereof;

 

(ii)                commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
months from the date of acquisition thereof;

 

(iii)                certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days of the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States, any state thereof or Canada which has a combined capital
and surplus and undivided profits of not less than $500,000,000;

 



12

 

 

(iv)               fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (i) above and entered into
with a financial institution satisfying the criteria described in clause (iii)
above; and

 

(v)                mutual funds investing solely in any one or more of the
Permitted Investments described in clauses (i) through (iv) above.

 

“Permitted Seller Note Debt” shall mean any Indebtedness of the Borrower or any
Subsidiary evidenced by the Seller Notes.

 

“Person” shall mean any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” shall mean any “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by the Borrower
or any ERISA Affiliate or to which the Borrower or any ERISA Affiliate has or
may have an obligation to contribute, and each such plan that is subject to
Title IV of ERISA for the five-year period immediately following the latest date
on which the Borrower or any ERISA Affiliate maintained, contributed to or had
an obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Prepayment Event” shall have the meaning set forth in Section 2.10(c).

 

“Prepayment Fee” shall have the meaning set forth in Section 2.10(c).

 

“Pro Rata Share” shall mean with respect to all Term Loan Commitments and Term
Loans of any Lender at any time, the numerator of which shall be the sum of such
Lender’s Term Loan Commitments and Term Loan and the denominator of which shall
be the sum of all Lenders’ Term Loan Commitments and Term Loans.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“RBC Credit Agreement” shall have the meaning set forth in Section 5.11.

 

“Recipient” shall mean, as applicable, (a) the Administrative Agent and (b) any
Lender.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 



13

 

 

“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors or other representatives of such Person
and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Term Loan Commitments at such time plus the aggregate
outstanding Term Loans then outstanding.

 

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer” shall means any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent and the Required Lenders.

 

“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Capital Stock, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of, any shares of its Capital Stock,
any Indebtedness subordinated to the Obligations or any Guarantee thereof,
whether now or hereafter outstanding, or any management or similar fees.

 

“S&P” shall mean Standard & Poor’s, a Standard & Poor’s Financial Services LLC
business.

 

"Sanctioned Country" shall mean, at any time, a country, region or territory
that is, or whose government is, the subject or target of any Sanctions.

 

"Sanctioned Person" shall mean, at any time, (a) any Person that is the subject
or target of any Sanctions, (b) any Person located, organized, operating or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person.

 

"Sanctions" shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom or (c) any other relevant sanctions authority.

 

“Seller Notes” shall mean those certain Unsecured Promissory Notes, each dated
as of February 26, 2019, issued by the Borrower to Peter J. Koht and Joel J.
Mahoney in the aggregate principal amount of $1,000,000 (plus applicable
interest payable thereunder), as amended, restated, supplemented or otherwise
modified in accordance with the terms hereof.

 



14

 

 

“Seller Note Documents” shall mean the Seller Notes and all other indentures,
agreements, notes, guaranties, instruments and other documents governing or
evidencing or executed in connection therewith.

 

“Sole Lead Arranger” shall mean Nineteen77 Global Multi-Strategy Alpha Master
Limited, in its capacity as sole lead arranger in connection with this
Agreement.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of the Borrower.

 

“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Guaranty Agreement.

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more swap contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such swap contracts, (a) for any date on or after the date
such swap contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such swap contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such swap contracts (which may include a Lender or any Affiliate of a
Lender).

 



15

 

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended, and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions withholdings (including backup withholding), assessments, fees or
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Term Loan” shall mean a term loan made by a Lender to the Borrower pursuant to
Section 2.2.

 

“Term Loan Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make a Term Loan hereunder on the Closing Date, in a principal
amount not exceeding the amount set forth with respect to such Lender on
Schedule I. The aggregate principal amount of all Lenders’ Term Loan Commitments
as of the Closing Date is $12,000,000.

 

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

 

“United States” or “U.S.” shall mean the United States of America.

 

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.13(g)(ii).

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean the Borrower, any other Loan Party or the
Administrative Agent, as applicable.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 



16

 

 

Section 1.2.             Accounting Terms and Determination. Unless otherwise
defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statement of the
Borrower delivered pursuant to Section 5.1(a) (or, if no such financial
statements have been delivered, on a basis consistent with the audited
consolidated financial statements of the Borrower last delivered to the
Administrative Agent in connection with this Agreement). Notwithstanding any
other provision contained herein (i) all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under Accounting Standards Codification Section 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Loan Party or any Subsidiary of any Loan Party at
“fair value”, as defined therein and (ii) all ratios and other calculations and
any determination of whether or not any lease (or similar arrangement)
constitutes Indebtedness shall be determined without giving effect to the
adoption of Accounting Standards Codification Section 842 (or any other
Accounting Standards Codification having a similar result or effect) (and
related interpretations), and any such lease or arrangement shall be, for all
purposes of this Agreement and the other Loan Documents, treated in the same
manner that such lease would have been treated prior to the adoption of
Accounting Standards Codification Section 842.

 

Section 1.3.             Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) any definition of or
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, or interpreting any such law and any reference to or
definition of any law or regulation, unless otherwise specified, shall refer to
such law or regulation as amended, modified or supplemented from time to time.

 

Section 1.4.             Performance; Time. Whenever any performance obligation
hereunder or under any other Loan Document (other than a payment obligation)
shall be stated to be due or required to be satisfied on a day other than a
Business Day, such performance shall be made or satisfied on the next succeeding
Business Day. For the avoidance of doubt, the initial payments of interest and
fees relating to the Obligations under the Loan Documents (other than amounts
due on the Closing Date) shall be due and payable on the last day of the first
month following the entry of the Obligations onto the operations systems of the
Administrative Agent. In the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including”; the
words “to” and “until” each mean “to but excluding”, and the word “through”
means “to and including.” All references to the time of day shall be a reference
to New York time. If any provision of this Agreement or any other Loan Document
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.

 



17

 

 

Section 1.5.             Divisions. For all purposes under the Loan Documents,
in connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

 

ARTICLE II.

AMOUNT AND TERMS OF THE TERM LOAN COMMITMENTS

 

Section 2.1.             Term Loans. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make Term Loans, ratably in
proportion to its Pro Rata Share of the Term Loan Commitments, to the Borrower,
up to a maximum of two Borrowings at any time (subject to Section 2.2 below)
during the Availability Period, in a principal amount up to the Term Loan
Commitment of such Lender. Once the Term Loans are borrowed and repaid the
Borrower shall not be permitted to reborrow any Term Loans.

 

Section 2.2.             Procedure for Borrowing of the Term Loans. The Borrower
shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) of the borrowing of the Term Loans, substantially
in the form of Exhibit 2.2 attached hereto (a “Notice of Borrowing”), prior to
11:00 a.m. three (3) Business Days prior to the requested date of the Borrowing;
provided that any Borrowing made on the Closing Date shall only require one (1)
Business Day prior written notice. Each Notice of Borrowing shall (i) be
irrevocable and (ii) specify the date of such Borrowing (which shall be a
Business Day). The aggregate principal amount of the Borrowings shall not be
more than the total Term Loan Commitment. Promptly following the receipt of a
Notice of Borrowing in accordance herewith, the Administrative Agent shall
advise each Lender of the details thereof and the amount of such Lender’s Term
Loan to be made as part of the requested Borrowing. The aggregate principal
amount of each Term Loan Borrowing shall not be less than $6,000,000 (or, if the
remaining available amount of the Term Loan Commitment is less than $6,000,00,
the remaining amount of the Term Loan Commitment at such time).

 

Section 2.3.             Funding of Borrowings.

 

(a)                Each Lender will make available each Term Loan to be made by
it hereunder on the proposed date thereof by wire transfer in immediately
available funds by 11:00 a.m. to the Administrative Agent at the account
specified by the Administrative Agent to the Lenders. The Administrative Agent
will make such Term Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or, at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.

 

(b)                Unless the Administrative Agent shall have been notified by
any Lender prior to 5:00 p.m. one (1) Business Day prior to the date of a
Borrowing in which such Lender is to participate that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest (x) at the Federal Funds Rate
until the second Business Day after such demand and (y) at the rate applicable
to the Term Loans under Section 2.9 at all times thereafter. If such Lender does
not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the Borrower,
and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent together with interest at the rate specified for such
Borrowing.

 



18

 

 

(c)                No Lender shall be responsible for any default by any other
Lender in its obligations hereunder, and each Lender shall be obligated to make
its Term Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to make its Term Loans hereunder.

 

Section 2.4.             Termination of Term Loan Commitments. Unless previously
terminated, all Term Loan Commitments shall terminate upon the earlier to occur
of (i) the expiration of the Availability Period and (ii) the making of the Term
Loans pursuant to Section 2.2.

 

Section 2.5.             Repayment of Loans. The outstanding principal amount of
all Term Loans shall be due and payable (together with accrued and unpaid
interest thereon) on the Maturity Date.

 

Section 2.6.             Evidence of Indebtedness.

 

(a)                Each Lender shall maintain in accordance with its usual
practice appropriate records evidencing the Indebtedness of the Borrower to such
Lender resulting from each Term Loan made by such Lender from time to time,
including the amounts of principal and interest payable thereon and paid to such
Lender from time to time under this Agreement. The Administrative Agent shall
maintain appropriate records in which shall be recorded (i) the Term Loan
Commitment of each Lender, (ii) the amount of each Term Loan made hereunder by
each Lender, (iii) the date and amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
in respect of the Term Loans and (iv) both the date and amount of any sum
received by the Administrative Agent hereunder from the Borrower in respect of
the Term Loans and each Lender’s Pro Rata Share thereof. The entries made in
such records shall be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided that the failure or delay
of any Lender or the Administrative Agent in maintaining or making entries into
any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Term Loans (both principal and unpaid
accrued interest) of such Lender in accordance with the terms of this Agreement.

 

(b)                This Agreement evidences the obligation of the Borrower to
repay the Term Loans and is being executed as a “noteless” credit agreement.
However, at the request of any Lender at any time, the Borrower agrees that it
will prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent and
such Lender. Thereafter, the Term Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment permitted
hereunder) be represented by one or more promissory notes in such form payable
to the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

 

Section 2.7.              Optional Prepayments. The Borrower shall have the
right at any time and from time to time to prepay any Borrowing, in whole or in
part, without any premium or penalty other than any Prepayment Fee owing
pursuant to Section 2.10(c), by giving written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent no later 11:00 a.m.
not less than three (3) Business Days prior to the date of such prepayment. Each
such notice shall be irrevocable and shall specify the proposed date of such
prepayment and the principal amount of each Borrowing or portion thereof to be
prepaid. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.9(c). Each partial voluntary
prepayment of any Term Loan shall be in an amount not less than $3,000,000.

 



19

 

 

Section 2.8.             Mandatory Prepayments.

 

(a)                Promptly (but in any event within three (3) Business Days)
following receipt by the Borrower or any of its Subsidiaries of any cash
proceeds of any sale or disposition by the Borrower any of its Subsidiaries of
any of its assets, or any proceeds from any casualty insurance policies or
eminent domain, condemnation or similar proceedings, in each case, in an
aggregate amount in excess of $1,000,000 after the Closing Date, the Borrower
shall notify the Administrative Agent in writing thereof and prepay the
Obligations in an amount equal to all such proceeds, net of commissions and
other reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by the Borrower in connection
therewith (in each case, paid to non-Affiliates); provided, that the Borrower
shall not be required to prepay the Obligations with respect to (i) proceeds
from the sales of inventory in the ordinary course of business, (ii) proceeds
from other asset sales permitted under Section 7.6 (other than Section 7.6(a)
and 7.6(e)) and (iii) proceeds that are reinvested in long-term assets then used
or usable in the business of the Borrower and its Subsidiaries within 90 days
following receipt thereof. Any such prepayment required under this Section
2.8(a) shall be applied in accordance with subsection (c) of this Section.

 

(b)                No later than the date of receipt by the Borrower or any of
its Subsidiaries of any cash proceeds from any issuance of Indebtedness or
Capital Stock by the Borrower or any of its Subsidiaries, the Borrower shall,
subject to the Prepayment Fee owing under Section 2.10(c), notify the
Administrative Agent in writing thereof and prepay the Obligations in an amount
equal to (x) with respect to proceeds from an issuance of Indebtedness, all such
proceeds and (y) with respect to proceeds from an issuance of Capital Stock, 40%
of such proceeds, in each case, net of underwriting discounts and commissions
and other reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by the Borrower in connection
therewith (in each case, paid to non-Affiliates); provided, that the Borrower
shall not be required to prepay the Obligations with respect to proceeds of
Indebtedness permitted under Section 7.1; provided, further, that, with respect
to a prepayment using proceeds of an issuance of Capital Stock as required by
subclause (y) above, the Borrower may, at its option, defer such prepayment (and
the payment of any Prepayment Fee owing in connection therewith) and instead
place such proceeds in a third-party escrow account with an escrow agent
reasonably satisfactory to the Required Lenders and pursuant to escrow
documentation reasonably satisfactory to the Required Lenders, which proceeds
shall be used to prepay the Obligations in an amount equal to all of such
proceeds required under subclause (y) above (including all amounts held in such
escrow account, less any accrued interest on amounts held in such escrow
account) plus the amount of any Prepayment Fee required in connection therewith
at any time that (1) the balance in such escrow account exceeds $12,000,000 or
(2) the Borrower withdraws any such proceeds from such escrow account. Any such
prepayment required under this Section 2.8(b) shall be applied in accordance
with subsection (c) of this Section.

 

(c)                Any prepayments made by the Borrower pursuant to this Section
2.8 shall be applied as follows: first, to the Administrative Agent’s fees,
indemnities and reimbursable expenses then due and payable pursuant to any of
the Loan Documents; second, to all reimbursable expenses of the Lenders then due
and payable pursuant to any of the Loan Documents, pro rata to the Lenders based
on their respective pro rata shares of such fees and expenses; third, to
interest and fees (including the Prepayment Fee) then due and payable hereunder,
pro rata to the Lenders based on their respective pro rata shares of such
interest and fees; and fourth, to the principal balance of the Term Loans, until
the same shall have been paid in full, pro rata to the Lenders based on their
Pro Rata Shares of the Term Loans.

 



20

 

 

 

Section 2.9.             Interest on Term Loans.

 

(a)                Subject to the provisions of the Lender Fee Letter, the
Borrower shall pay interest on the Term Loans from the date the Term Loans are
first made hereunder (such date, the “Interest Accrual Date”) through the last
day of the fiscal month immediately following the six (6) month anniversary of
the Interest Accrual Date (such date, the “Initial Interest Period End Date”),
at a rate equal to twelve percent (12%) per annum on the outstanding principal
amount of the Term Loans. Commencing on the first day of the fiscal month
immediately following the Initial Interest Period End Date and on the first day
of each fiscal month thereafter, the interest rate shall be increased by one
percent (1%) per annum until the Term Loans have been paid in full in cash and
the Term Loan Commitments have terminated.

 

(b)                Notwithstanding subsection (a) of this Section, at the option
of the Required Lenders (with notice thereof in writing to the Administrative
Agent) if an Event of Default has occurred and is continuing, and automatically
after the occurrence of an Event of Default pursuant to Section 8.1(a), (b),
(h), (i) or (j), the acceleration of any of the Obligations or with respect to
any past due amount hereunder, the Borrower shall pay interest (“Default
Interest”) with respect to all Term Loans and other Obligations at the rate per
annum equal to 200 basis points above the otherwise applicable interest rate for
such Term Loans.

 

(c)                Subject to the provisions of the Lender Fee Letter, interest
on the principal amount of all Term Loans shall accrue from and including the
date such Term Loans are made to but excluding the date of any repayment
thereof. Interest on all outstanding Term Loans shall be payable monthly in
arrears on the last day of each calendar month and on the Maturity Date. All
Default Interest shall be payable on demand.

 

(d)                The Administrative Agent shall determine each interest rate
applicable to the Term Loans hereunder and shall promptly notify the Borrower
and the Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.

 

Section 2.10.         Fees.

 

(a)                The Borrower shall pay to the Administrative Agent for its
own account fees in the amounts and at the times previously agreed upon in
writing by the Borrower and the Administrative Agent.

 

(b)                The Borrower shall pay on the Closing Date to the
Administrative Agent, for the account of the Lenders and their affiliates, as
applicable, all fees in the Lender Fee Letter that are due and payable on the
Closing Date. The Borrower shall pay on the Closing Date to the Lenders all
upfront fees previously agreed in writing.

 



21

 

 

(c)                Notwithstanding anything to the contrary herein, if (i) the
principal balance of the Term Loan is repaid, prepaid, refinanced or replaced,
for any reason (other than pursuant to Section 2.8(a)), (ii) the Obligations are
accelerated for any reason, including, without limitation, as a result of any
Event of Default or as a result of any event triggering early maturity of the
Obligations; and/or (iii) an Event of Default has occurred under Section 8.1(h)
or 8.1(i) of the Credit Agreement (each of clauses (i) through (iii) above,
referred to herein as a “Prepayment Event”), in each case, on or prior to the
date specified in clause (i) of the definition of Maturity Date, the Company
shall pay to the Administrative Agent, for the benefit of all Lenders in
accordance with their respective Pro Rata Shares of the relevant principal
amount, a prepayment fee as calculated by the Required Lenders in their
reasonable discretion (the “Prepayment Fee”) on the relevant principal amount in
an amount equal to the aggregate amount of interest (including, without
limitation, Default Interest, if applicable) that would have otherwise been
payable on the relevant principal amount from the date of the occurrence of such
Prepayment Event until the date specified in clause (i) of the definition of
Maturity Date (the “Make-Whole Interest Amount”), it be agreed that solely for
purposes of calculating the Make-Whole Interest Amount the interest rate shall
be deemed to be (x) the current interest rate payable under Section 2.9(a) with
respect to the calendar month in which the Prepayment Event occurs and (y)
twelve percent (12%) per annum with respect to each calendar month ending after
the calendar month in which such Prepayment Event occurs); provided, that in
connection with a transaction resulting in a Change in Control, the Term Loan
shall be prepayable in cash in an amount equal to the unpaid principal of, and
accrued interest owing on, the outstanding Term Loan as of the date of the
Prepayment Event. For the avoidance of doubt and notwithstanding anything else
herein, it is understood and agreed that (x) if the Obligations are accelerated
hereunder pursuant to Article VIII, the applicable Prepayment Fee determined as
of the date of acceleration, will also be due and payable and will be treated
and deemed as though the applicable Term Loans were voluntarily prepaid as of
such date and shall constitute part of the Obligations for all purposes herein
and (y) any Prepayment Fee due under this Section if any, shall also be payable
in the event the Obligations (and/or this Agreement) are satisfied or released
by foreclosure (whether by power of judicial proceeding), deed in lieu of
foreclosure or by any other means. THE BORROWER EXPRESSLY WAIVES (TO THE FULLEST
EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE
REQUIREMENTS OF LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE
FOREGOING PREPAYMENT FEE IN CONNECTION WITH ANY SUCH ACCELERATION OR
FORECLOSURE. The Borrower expressly agrees that (A) any Prepayment Fee is
reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel, (B) any Prepayment
Fee shall be payable notwithstanding the then prevailing market rates at the
time payment is made, (C) there has been a course of conduct between the Lenders
and the Borrower giving specific consideration in this transaction for such
agreement to pay any Prepayment Fee, (D) the Borrower shall be estopped
hereafter from claiming differently than as agreed to in this Section, (E) the
Borrower’s agreement to pay any Fee is a material inducement to the Lenders to
make the Term Loans and (F) any Prepayment Fee represents a good faith,
reasonable estimate and calculation of the lost profits or damages of the
Lenders and that it would be impractical and extremely difficult to ascertain
the actual amount of damages to the Lenders or profits lost by the Lenders as a
result of such prepayment.

 

Section 2.11.         Computation of Interest and Fees.

 

Interest hereunder shall be computed on the basis of a year of 365 days (or 366
days in a leap year) and paid for the actual number of days elapsed (including
the first day but excluding the last day). All fees hereunder shall be computed
on the basis of a year of 360 days and paid for the actual number of days
elapsed (including the first day but excluding the last day). Each determination
by the Administrative Agent of an interest rate or fee hereunder shall be made
in good faith and, except for manifest error, shall be final, conclusive and
binding for all purposes.

 

Section 2.12.         Increased Costs.

 

(a)                If any Change in Law shall impose on any Lender any condition
affecting this Agreement or any Term Loans made by such Lender or any
participation therein and the result of any of the foregoing is to increase the
cost to such Lender of making or maintaining a Term Loan or to increase the cost
to such Lender of participating in Term Loan or to reduce the amount received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount), then, from time to time, such Lender may provide the Borrower (with a
copy thereof to the Administrative Agent) with written notice and demand with
respect to such increased costs or reduced amounts, and within five (5) Business
Days after receipt of such notice and demand the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for any such
increased costs incurred or reduction suffered.

 



22

 

 

(b)                If any Lender shall have determined that on or after the date
of this Agreement any Change in Law regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital (or on the capital of the Parent Company of such Lender) as a
consequence of its obligations hereunder to a level below that which such Lender
or such Parent Company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies or the policies of such Parent Company
with respect to capital adequacy), then, from time to time, such Lender may
provide the Borrower (with a copy thereof to the Administrative Agent) with
written notice and demand with respect to such reduced amounts, and within five
(5) Business Days after receipt of such notice and demand the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender or such
Parent Company for any such reduction suffered.

 

(c)                A certificate of such Lender setting forth the amount or
amounts necessary to compensate such Lender or the Parent Company of such Lender
specified in subsection (a) or (b) of this Section shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error.

 

(d)                Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation.

 

Section 2.13.         Taxes.

 

(a)                      Defined Terms. For purposes of this Section 2.13, the
term “applicable law” includes FATCA.

 

(b)                      Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(c)                      Payment of Other Taxes by the Borrower. The Borrower
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

 

(d)                      Indemnification by the Borrower. The Borrower shall
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 



23

 

 

(e)                      Indemnification by the Lenders. Each Lender shall
severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.4(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                       Evidence of Payments. As soon as practicable after any
payment of Taxes by the Borrower or any other Loan Party to a Governmental
Authority pursuant to this Section 2.13, the Borrower or other Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(g)                      Status of Lenders.

 

(i)                 Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.13(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 



24

 



 

(ii)               Without limiting the generality of the foregoing, in the
event that the Borrower is a U.S. Borrower,

 

(A)        any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(i)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(ii)        executed originals of IRS Form W-8ECI;

 

(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit 2.13A to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

(iv)        to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 2.13B or Exhibit 2.13C, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 2.13D on behalf of each such direct and indirect partner;

 



25

 

 

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                      Treatment of Certain Refunds. If any party determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 2.13
(including by the payment of additional amounts pursuant to this Section 2.13),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 



26

 

 

(i)                 Survival. Each party’s obligations under this Section 2.13
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Term Loan Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

 

Section 2.14.         Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)                The Borrower shall make each payment required to be made by
it hereunder (whether of principal, interest, or fees, or of amounts payable
under Section 2.12 or 2.13, or otherwise) prior to 12:00 noon on the date when
due, in immediately available funds, free and clear of any defenses, rights of
set-off, counterclaim, or withholding or deduction of taxes. Any amounts
received after such time on any date shall be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Administrative Agent at the account
specified by the Administrative Agent to the Borrower, except that payments
pursuant to Sections 2.12, 2.13 and 10.3 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension. All
payments hereunder shall be made in Dollars.

 

(b)                If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied as follows:
first, to all fees, indemnities and reimbursable expenses of the Administrative
Agent then due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders then due and payable pursuant to any of the
Loan Documents, pro rata to the Lenders based on their respective pro rata
shares of such fees and expenses; third, to all interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to all principal of the Term Loans
then due and payable hereunder, pro rata to the parties entitled thereto based
on their respective pro rata shares of such principal. Notwithstanding the
foregoing, no amount received from any Guarantor shall be applied to any
Excluded Swap Obligation of such Guarantor.

 

(c)                If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Term Loans that would result in such Lender receiving
payment of a greater proportion of the aggregate amount of its Term Loans and
accrued interest and fees thereon than the proportion received by any other
Lender with respect to its Term Loans, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Term
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Term Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this subsection shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Term Loans to any assignee or participant, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
subsection shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 



27

 

 

(d)                Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount or amounts
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

Section 2.15.         Mitigation of Obligations. If any Lender requests
compensation under Section 2.12, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.13, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Term
Loans hereunder or to assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if, in the sole judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
under Section 2.12 or Section 2.13, as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.

 

Section 2.16.         Right of First Refusal. If, at any time between the
Closing Date and the date specified in clause (i) of the definition of Maturity
Date, the Borrower (the “Offeror”) desires to offer, sell or otherwise raise
capital by way of issuance of Capital Stock (the “Offered Securities”) of the
Borrower (any such transaction, a “Proposed Equity Issuance”) at a discount to
the then current market trading price of Borrower’s common stock (other than
underwriting discounts and commissions and other reasonable and customary
transaction costs, fees and expenses properly attributable to such transaction
and payable by the Borrower in connection therewith), the Offeror shall first
offer the Offered Securities to the Initial Lender by written notice to the
Initial Lender (the “Offer Notice”) specifying the material terms and conditions
of such Proposed Equity Issuance, including the number, type, and series of
Offered Securities under the Proposed Equity Issuance by the Offeror and the
purchase price per share of the Offered Securities, which shall be payable
solely in cash. For the avoidance of doubt, a Proposed Equity Issuance shall not
include (A) any shares of Capital Stock of the Borrower issued upon the exercise
of options or restricted stock units granted under the Borrower’s equity plans
existing on, or upon the conversion or exchange of convertible or exchangeable
securities outstanding as of, the date of this Agreement or (B) the grant or
issuance by the Borrower of employee, consultant, or director stock options,
restricted stock units or restricted stock in the ordinary course of business
under the Borrower’s equity plans existing on the date of this Agreement. The
Offer Notice shall constitute the Offeror’s offer to issue the Offered
Securities to the Initial Lender, which offer shall be irrevocable for five (5)
Business Days. By delivering the Offer Notice, the Offeror represents and
warrants to the Initial Lender: (i) the Offeror has full right, title and
interest in and to the Offered Securities; (ii) the Offeror has all the
necessary power and authority and has taken all necessary action to enter into
the Proposed Equity Issuance as contemplated by this Section 2.16; and (iii) the
Offered Securities are free and clear of any and all Liens other than those
arising as a result of or under the terms of this Agreement. Upon receipt of the
Offer Notice, the Initial Lender shall have the right to purchase, and to
require the Offeror to sell to the Initial Lender, all or any portion of the
Offered Securities by delivering a written notice (the “ROFR Exercise Notice”)
to the Offeror within five (5) Business Days of receipt of the Offer Notice (the
“ROFR Exercise Period”), stating the number (including where such number is
zero), type, and series of Offered Securities that the Initial Lender elects to
purchase on the terms and respective purchase prices set forth in the Offer
Notice; provided that, prior to the end of such ROFR Exercise Period, the
Initial Lender may assign its right to purchase the Offered Securities to any of
its Affiliates, and after such assignment such Affiliate shall be entitled,
prior to the end of the ROFR Exercise Period, to exercise all rights of the
Initial Lender pursuant to this Section 2.16 with respect to the applicable
Offered Securities. By delivering the ROFR Exercise Notice, the Initial Lender
or its Affiliate, as applicable, represents and warrants to the Offeror that the
Initial Lender or its Affiliate, as applicable, has all the necessary power and
authority and has taken all necessary action to purchase the Offered Securities
as contemplated by this Section 2.16. The purchase and sale of the Offered
Securities that the Initial Lender elects to purchase shall be completed within
fifteen (15) days of delivery of the ROFR Exercise Notice. If Initial Lender
does not purchase all of the Offered Securities offered to them by the Offeror
in the Offer Notice, then the Offeror may sell any portion of the Offered
Securities that the Initial Lender did not purchase to a third party within
ninety (90) days after the expiry of the ROFR Exercise Period (the “ROFR Reoffer
Period”) upon terms no more favorable to such third party than those set
specified in the Offer Notice. If the Offeror’s Offered Securities (other than
the Offered Securities purchased by Initial Lender) are not sold during the ROFR
Reoffer Period, the Offeror shall, before any subsequent Proposed Equity
Issuance of such Offered Securities, be required to comply again with this
Section 2.16 in respect of such Offered Securities as if it were a new Proposed
Equity Issuance.

 



28

 

 

ARTICLE III.

CONDITIONS PRECEDENT to the Closing Date and TO Borrowing of the Term LOANS

 

Section 3.1.             Conditions to Effectiveness. The obligations of the
Lenders to make Term Loans hereunder shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 10.2):

 

(a)                The Administrative Agent and the Lenders shall have received
payment of all fees, expenses and other amounts due and payable on or prior to
the Closing Date, including, without limitation, reimbursement or payment of all
reasonable and documented out-of-pocket expenses of the Administrative Agent,
the Sole Lead Arranger and their Affiliates (including reasonable fees, charges
and disbursements of one outside counsel to the Administrative Agent) required
to be reimbursed or paid by the Borrower hereunder, under any other Loan
Document and under any agreement with the Administrative Agent or the Sole Lead
Arranger.

 

(b)                The Administrative Agent and the Lenders (or their counsels)
shall have received the following, each to be in form and substance satisfactory
to the Administrative Agent and the Required Lenders:

 

(i)                 a counterpart of this Agreement signed by or on behalf of
each party hereto or written evidence satisfactory to the Administrative Agent
and the Required Lenders (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement;

 

(ii)               a certificate of a Responsible Officer of each Loan Party in
the form of Exhibit 3.1(b)(ii), attaching and certifying copies of its bylaws,
or partnership agreement or limited liability company agreement, or equivalents
thereto, and of the resolutions of its board of directors or other equivalent
governing body, or comparable organizational documents and authorizations,
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and certifying the name, title and true signature of each
officer of such Loan Party executing the Loan Documents to which it is a party;

 

(iii)             certified copies of the articles or certificate of
incorporation, certificate of organization or limited partnership, or other
registered organizational documents of each Loan Party, together with
certificates of good standing or existence, as may be available from the
Secretary of State of the jurisdiction of organization of such Loan Party;

 

(iv)              favorable written opinions from (2) Winston & Strawn LLP,
counsel to the Loan Parties, (x) TCF Law Group PLLC, Massachusetts counsel to
the Borrower, (y) Fox Rothschild LLP, Colorado counsel to Sherpa Government
Solutions LLC and (z) Stikeman Elliott LLP, Canadian counsel to the Canadian
Loan Parties, in each case, addressed to the Administrative Agent and each of
the Lenders, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
or the Required Lenders shall reasonably request;

 



29

 

 

(v)                a certificate in the form of Exhibit 3.1(b)(v), dated the
Closing Date and signed by a Responsible Officer, certifying that (x) no Default
or Event of Default exists, (y) all representations and warranties of each Loan
Party set forth in the Loan Documents are true and correct and (z) since the
date of the financial statements of the Borrower described in Section 4.4, there
shall have been no change which has had or could reasonably be expected to have
a Material Adverse Effect;

 

(vi)              to the extent there will be a Borrowing of Term Loans on the
Closing Date, a duly executed Notice of Borrowing;

 

(vii)            to the extent there will be a Borrowing of Term Loans on the
Closing Date, a duly executed funds disbursement agreement;

 

(viii)          certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of any
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Term Loan Commitments or any transaction being financed
with the proceeds thereof shall be ongoing;

 

(ix)              copies of (A) the quarterly financial statements of the
Borrower and its Subsidiaries on a consolidated basis for the Fiscal Quarter
ended December 31, 2019 and (B) the audited consolidated and unaudited
consolidating financial statements for the Borrower and its Subsidiaries for the
Fiscal Year ended December 31, 2018;

 



30

 

 

 

(x)                a certificate, dated the Closing Date and signed by the chief
financial officer of the Borrower, confirming that the Loan Parties and their
Subsidiaries, taken as a whole, are Solvent before and after giving effect to
the consummation of the transactions contemplated to occur on the Closing Date;

 

(xi)              the Guaranty Agreement duly executed by each Subsidiary;

 

(xii)            the Fee Letters duly executed by the Borrower;

 

(xiii)          copies of all agreements, indentures or notes governing the
terms of any Material Indebtedness and all other Material Agreements; and

 

(xiv)          all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)
the “PATRIOT Act”) at least three (3) Business Days prior to the Closing Date;
provided that such information has been reasonably requested by the
Administrative Agent or the Lenders at least five (5) Business Days prior to the
Closing Date.

 

Section 3.2.             Conditions to Each Credit Event. The obligation of each
Lender to make the Term Loan on the occasion of a Borrowing is subject to the
satisfaction of the following conditions:

 

(a)                at the time of and immediately after giving effect to such
Borrowing no Default or Event of Default shall exist;

 

(b)                at the time of and immediately after giving effect to such
Borrowing all representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects (other than
those representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects);

 

(c)                since December 31, 2018, there shall have been no change
which has had or could reasonably be expected to have a Material Adverse Effect;

 

(d)                the Borrower shall have delivered the required Notice of
Borrowing; and

 

(e)                after giving effect to the making of such Borrowing under
this Agreement, the Loan Parties and their Subsidiaries, taken as a whole, are
Solvent.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in subsections (a),
(b) and (c) of this Section.

 

Section 3.3.             Delivery of Documents. All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article, unless otherwise specified, shall be delivered to the Administrative
Agent for the account of each of the Lenders and in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance satisfactory
in all respects to the Administrative Agent.

 



31

 

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and each
Lender as follows:

 

Section 4.1.             Existence; Power. Each Loan Party and each of its
Subsidiaries (i) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 4.2.             Organizational Power; Authorization. The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational and, if required, shareholder,
partner or member action. This Agreement has been duly executed and delivered by
the Loan Parties and constitutes, and each other Loan Document to which any Loan
Party is a party, when executed and delivered by such Loan Party, will
constitute, valid and binding obligations of the Loan Parties, enforceable
against it in accordance with their respective terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

 

Section 4.3.             Governmental Approvals; No Conflicts. The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party (a) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect, (b) will not violate any
Requirement of Law applicable to the Borrower or any of its Subsidiaries or any
judgment, order or ruling of any Governmental Authority, (c) will not violate or
result in a default under any Contractual Obligation of the Borrower or any of
its Subsidiaries or any of its assets or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Subsidiaries and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries, except Liens (if any) created under the
Loan Documents. Notwithstanding anything to the contrary set forth in this
Section 4.3, solely for the period commencing on the Closing Date and ending at
5:00 p.m. on the date that is 30 days following the Closing Date (or such later
date as agreed to in the sole discretion of the Administrative Agent or the
Required Lenders), the RBC Credit Agreement shall not constitute a “Contractual
Obligation” for purposes of clause (c) of this Section 4.3.

 

Section 4.4.             Financial Statements. The Borrower has furnished to
each Lender (i) the audited consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2018, and the related audited consolidated
statements of income, shareholders’ equity and cash flows for the Fiscal Year
then ended, prepared by Withum, Smith and Brown PC and (ii) the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of December
31, 2019, and the related unaudited consolidated statements of income and cash
flows for the Fiscal Quarter and year-to-date period then ended, certified by a
Responsible Officer. Such financial statements fairly present the consolidated
financial condition of the Borrower and its Subsidiaries as of such dates and
the consolidated results of operations for such periods in conformity with GAAP
consistently applied, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii). Since
December 31, 2018, there have been no changes with respect to the Borrower and
its Subsidiaries which have had or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 



32

 

 

Section 4.5.             Litigation and Environmental Matters.

 

(a)                No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of the Loan Parties, threatened against or affecting the Loan Parties or any of
their Subsidiaries (i) as to which an adverse determination could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or (ii) which in any manner draws into question the validity or
enforceability of this Agreement or any other Loan Document.

 

(b)                Except for the matters set forth on Schedule 4.5, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

Section 4.6.             Compliance with Laws and Agreements. The Loan Parties
and each of their Subsidiaries are in compliance with (a) all Requirements of
Law and all judgments, decrees and orders of any Governmental Authority and (b)
all indentures, agreements or other instruments binding upon it or its
properties, except where non-compliance, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 4.7.             Investment Company Act. Neither the Loan Parties nor
any of their Subsidiaries is (a) an “investment company” or is “controlled” by
an “investment company”, as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended and in effect from time to
time, or (b) otherwise subject to any other regulatory scheme limiting its
ability to incur debt or requiring any approval or consent from, or registration
or filing with, any Governmental Authority in connection therewith.

 

Section 4.8.             Taxes. The Loan Parties and their Subsidiaries and each
other Person for whose taxes the Loan Parties or any of their Subsidiaries could
become liable have timely filed or caused to be filed all Federal income tax
returns and all other material tax returns that are required to be filed by
them, and have paid all taxes shown to be due and payable on such returns or on
any assessments made against it or its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental
Authority, except where the same are currently being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as the
case may be, has set aside on its books adequate reserves in accordance with
GAAP. The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of such taxes are adequate, and no tax liabilities that
could be materially in excess of the amount so provided are anticipated.

 

Section 4.9.             Margin Regulations. None of the proceeds of any of the
Term Loans will be used, directly or indirectly, for “purchasing” or “carrying”
any “margin stock” within the respective meanings of each of such terms under
Regulation U or for any purpose that violates the provisions of Regulation T,
Regulation U or Regulation X. Neither the Loan Parties nor any of their
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
“margin stock”.

 



33

 

 

Section 4.10.         ERISA. Each Plan is in substantial compliance in form and
operation with its terms and with ERISA and the Code (including, without
limitation, the Code provisions compliance with which is necessary for any
intended favorable tax treatment) and all other applicable laws and regulations.
Each Plan (and each related trust, if any) which is intended to be qualified
under Section 401(a) of the Code has received a favorable determination letter
from the Internal Revenue Service to the effect that it meets the requirements
of Sections 401(a) and 501(a) of the Code covering all applicable tax law
changes, or is comprised of a master or prototype plan that has received a
favorable opinion letter from the Internal Revenue Service, and nothing has
occurred since the date of such determination that would adversely affect such
determination (or, in the case of a Plan with no determination, nothing has
occurred that would adversely affect the issuance of a favorable determination
letter or otherwise adversely affect such qualification). No ERISA Event or
Canadian Pension Event has occurred or is reasonably expected to occur. There
exists no Unfunded Pension Liability with respect to any Plan. None of the Loan
Parties, any of their Subsidiaries or any ERISA Affiliate is making or accruing
an obligation to make contributions, or has, within any of the five calendar
years immediately preceding the date this assurance is given or deemed given,
made or accrued an obligation to make, contributions to any Multiemployer Plan.
There are no actions, suits or claims pending against or involving a Plan (other
than routine claims for benefits) or, to the knowledge of the Loan Parties, any
of their Subsidiaries or any ERISA Affiliate, threatened, which would reasonably
be expected to be asserted successfully against any Plan and, if so asserted
successfully, would reasonably be expected either singly or in the aggregate to
result in liability to the Loan Parties or any of their Subsidiaries. The Loan
Parties, each of their Subsidiaries and each ERISA Affiliate have made all
contributions to or under each Plan and Multiemployer Plan required by law
within the applicable time limits prescribed thereby, by the terms of such Plan
or Multiemployer Plan, respectively, or by any contract or agreement requiring
contributions to a Plan or Multiemployer Plan, except as would not reasonably be
expected to result in material liability. No Plan which is subject to Section
412 of the Code or Section 302 of ERISA has applied for or received an extension
of any amortization period within the meaning of Section 412 of the Code or
Section 303 or 304 of ERISA. None of the Loan Parties, any of their Subsidiaries
or any ERISA Affiliate have ceased operations at a facility so as to become
subject to the provisions of Section 4068(a) of ERISA, withdrawn as a
substantial employer so as to become subject to the provisions of Section 4063
of ERISA or ceased making contributions to any Plan subject to Section 4064(a)
of ERISA to which it made contributions. Each Non-U.S. Plan has been maintained
in substantial compliance with its terms and with the requirements of any and
all applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities, except as would not reasonably be expected to result in liability
to the Loan Parties or any of their Subsidiaries. All contributions required to
be made with respect to a Non-U.S. Plan have been timely made. Neither the Loan
Parties nor any of their Subsidiaries has incurred any obligation in connection
with the termination of, or withdrawal from, any Non-U.S. Plan. The present
value of the accrued benefit liabilities (whether or not vested) under each
Non-U.S. Plan, determined as of the end of the Borrower’s most recently ended
fiscal year on the basis of reasonable actuarial assumptions, did not exceed the
current value of the assets of such Non-U.S. Plan allocable to such benefit
liabilities.

 

Section 4.11.         Ownership of Property; Insurance.

 

(a)                Each of the Borrower and its Subsidiaries has good title to,
or valid leasehold interests in, all of its real and personal property material
to the operation of its business, including all such properties reflected in the
most recent audited consolidated balance sheet of the Borrower referred to in
Section 4.4 or purported to have been acquired by the Borrower or any of its
Subsidiaries after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases that individually or in the aggregate are material to
the business or operations of the Borrower and its Subsidiaries are valid and
subsisting and are in full force.

 

(b)                Each of the Borrower and its Subsidiaries owns, or is
licensed or otherwise has the right to use, all patents, trademarks, service
marks, trade names, copyrights and other intellectual property material to its
business, and the use thereof by the Borrower and its Subsidiaries does not
infringe in any material respect on the rights of any other Person.

 



(c)                The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Borrower, in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or any applicable
Subsidiary operates.

 



34

 

 

Section 4.12.         Disclosure. The Loan Parties have disclosed to the Lenders
all agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports (including,
without limitation, all reports that the Loan Parties are required to file with
the Securities and Exchange Commission), financial statements, certificates or
other information furnished by or on behalf of the Loan Parties to the
Administrative Agent or any Lender in connection with the negotiation or
syndication of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by any other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole in
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

 

Section 4.13.         Labor Relations. There are no strikes, lockouts or other
material labor disputes or grievances against the Borrower or any of its
Subsidiaries, or, to the Loan Parties’ knowledge, threatened against or
affecting the Borrower or any of its Subsidiaries, and no significant unfair
labor practice charges or grievances are pending against the Borrower or any of
its Subsidiaries, or, to the Loan Parties’ knowledge, threatened against any of
them before any Governmental Authority. All payments due from the Borrower or
any of its Subsidiaries pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the books of the Borrower
or any such Subsidiary, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

Section 4.14.         Subsidiaries. Schedule 4.14 sets forth the name of, the
ownership interest of the applicable Loan Party in, the jurisdiction of
incorporation or organization of, and the type of each Subsidiary of the
Borrower and the other Loan Parties and identifies each Subsidiary that is a
Subsidiary Loan Party, in each case as of the Closing Date.

 

Section 4.15.         Solvency. After giving effect to the execution and
delivery of the Loan Documents, the Loan Parties and their Subsidiaries, taken
as a whole, are Solvent.

 

Section 4.16.         Sanctions and Anti-Corruption Laws.

 

(a)                None of the Borrower or any of its Subsidiaries or any of
their respective directors, officers, employees, agents or affiliates is a
Sanctioned Person.

 

(b)                Borrower, its Subsidiaries and their respective directors,
officers and employees and, to the knowledge of the Borrower, the agents of the
Borrower and its Subsidiaries, are in compliance with applicable Anti-Corruption
Laws and applicable Sanctions. The Borrower and its Subsidiaries have instituted
and maintain policies and procedures designed to ensure continued compliance
with applicable Sanctions and Anti-Corruption Laws.

 

Section 4.17.         EEA Financial Institutions. Neither the Borrower nor any
Subsidiary is an EEA Financial Institution.

 

Section 4.18.         Existing Obligations. There is no indebtedness or other
obligations currently outstanding or otherwise owing by the Loan Parties and
their Subsidiaries under the Convertible Note or the RBC Credit Agreement.

 

Section 4.19.         Defined Benefit Plan. None of the Loan Parties contributes
to a Canadian Defined Benefit Plan.

 



35

 

 

ARTICLE V.

 

AFFIRMATIVE COVENANTS

 

Each Loan Party covenants and agrees that so long as any Lender has a Term Loan
Commitment hereunder or any Obligation remains unpaid or outstanding:

 

Section 5.1.             Financial Statements and Other Information. The
Borrower will deliver to the Administrative Agent and each Lender:

 

(a)                as soon as available and in any event within 90 days after
the end of each Fiscal Year of the Borrower (or such later date as Borrower is
permitted to file its annual report on Form 10-K, after giving effect to any
applicable grace period or extension permitted by the SEC, but in no event later
than one hundred twenty (120) days), a copy of the annual audited report for
such Fiscal Year for the Borrower and its Subsidiaries, containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows (together with all footnotes thereto) of the
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year, all in reasonable
detail and reported on by Withum, Smith and Brown PC or other independent public
accountants of nationally recognized standing that is reasonably satisfactory to
the Required Lenders (without any “going concern” or like qualification,
exception or explanation (other than any such qualification, exception or
explanation set forth in audited financial statements prepared in connection
with the Fiscal Year ended December 31, 2018 or such similarly related
qualification, exception or explanation as may continue in any future reports)
and without any qualification or exception as to the scope of such audit) to the
effect that such financial statements present fairly in all material respects
the financial condition and the results of operations of the Borrower and its
Subsidiaries for such Fiscal Year on a consolidated basis in accordance with
GAAP and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards;

 

(b)                as soon as available and in any event within 45 days after
the end of each Fiscal Quarter of the Borrower (or such later date as Borrower
is permitted to file its quarterly report on Form 10-Q, after giving effect to
any applicable grace period or extension permitted by the SEC, but in no event
later than sixty (60) days after the last day of the applicable Fiscal Quarter),
an unaudited consolidated and consolidating balance sheet of the Borrower and
its Subsidiaries as of the end of such Fiscal Quarter and the related unaudited
consolidated and consolidating statements of income and cash flows of the
Borrower and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding Fiscal Quarter and the corresponding portion of
the Borrower’s previous Fiscal Year;

 

(c)                concurrently with the delivery of the financial statements
referred to in subsections (a) and (b) of this Section, a Compliance Certificate
signed by the principal executive officer or the principal financial officer of
the Borrower (i) certifying as to whether there exists a Default or Event of
Default on the date of such certificate and, if a Default or an Event of Default
then exists, specifying the details thereof and the action which the Borrower
has taken or proposes to take with respect thereto, (ii) specifying any change
in the identity of the Subsidiaries as of the end of such Fiscal Year or Fiscal
Quarter from the Subsidiaries identified to the Lenders on the Closing Date or
as of the most recent Fiscal Year or Fiscal Quarter, as the case may be, and
(iii) stating whether any change in GAAP or the application thereof has occurred
since the date of the mostly recently delivered audited financial statements of
the Borrower and its Subsidiaries, and, if any change has occurred, specifying
the effect of such change on the financial statements accompanying such
Compliance Certificate;

 



36

 

 

(d)                concurrently with the delivery of the financial statements
referred to in subsection (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained any
knowledge during the course of their examination of such financial statements of
any Default or Event of Default (which certificate may be limited to the extent
required by accounting rules or guidelines);

 

(e)                [reserved];

 

(f)                 Within five (5) Business Days after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all functions of said Commission, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be; and

 

(g)                promptly following any request therefor, such other
information regarding the results of operations, business affairs and financial
condition of the Borrower or any of its Subsidiaries as the Administrative Agent
or any Lender may reasonably request.

 

So long as the Borrower is required to file periodic reports under Section 13(a)
or Section 15(d) of the Exchange Act, the Borrower may satisfy its obligation to
deliver the financial statements referred to in clauses (a), (b) and (f) above
by delivering such financial statements by electronic mail to such e-mail
addresses as the Administrative Agent and the Lenders shall have provided to the
Borrower from time to time.

 

Section 5.2.             Notices of Material Events. The Borrower will furnish
to the Administrative Agent and each Lender prompt (and in any event, within
three (3) Business Days (or, solely with respect to Section 5.2(d), 15 days, of
the occurrence of any of the following) written notice of the following:

 

(a)                the occurrence of any Default or Event of Default;

 

(b)                the filing or commencement of, or any material development
in, any action, suit or proceeding by or before any arbitrator or Governmental
Authority against or, to the knowledge of the Borrower, affecting the Borrower
or any of its Subsidiaries which, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

 

(c)                the occurrence of any event or any other development by which
the Borrower or any of its Subsidiaries (i) fails to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) becomes subject to any
Environmental Liability, (iii) receives notice of any claim with respect to any
Environmental Liability, or (iv) becomes aware of any basis for any
Environmental Liability, in each case which, either individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;

 



37

 

 

(d)                promptly and in any event within 15 days after (i) the
Borrower, any of its Subsidiaries or any ERISA Affiliate knows or has reason to
know that any ERISA Event or Canadian Pension Event has occurred, a certificate
of the chief financial officer of the Borrower describing such ERISA Event or
Canadian Pension Event and the action, if any, proposed to be taken with respect
to such ERISA Event or Canadian Pension Event and a copy of any notice filed
with the PBGC, the IRS or any other Governmental Authority pertaining to such
ERISA Event or Canadian Pension Event and any notices received by the Borrower,
such Subsidiary or such ERISA Affiliate from the PBGC or any other Governmental
Authority with respect thereto, and (ii) becoming aware (1) that there has been
an increase in Unfunded Pension Liabilities (not taking into account Plans with
negative Unfunded Pension Liabilities) since the date the representations
hereunder are given or deemed given, or from any prior notice, as applicable,
(2) of the existence of any Withdrawal Liability, (3) of the adoption of, or the
commencement of contributions to, any Plan subject to Section 412 of the Code by
the Borrower, any of its Subsidiaries or any ERISA Affiliate, or (4) of the
adoption of any amendment to a Plan subject to Section 412 of the Code which
results in a material increase in contribution obligations of the Borrower, any
of its Subsidiaries or any ERISA Affiliate, a detailed written description
thereof from the chief financial officer of the Borrower;

 

(e)                the occurrence of any default, event of default or similar
occurrence, or the receipt by Borrower or any of its Subsidiaries of any written
notice of an alleged default, event of default or similar occurrence, with
respect to any Material Indebtedness of the Borrower or any of its Subsidiaries;

 

(f)                 any material amendment or modification to any agreement
(together with a copy thereof) that, individually or in the aggregate, could
reasonably be expected to result in a reduction in revenue of the Loan Parties
of 10% or more on a consolidated basis from the prior Fiscal Year (in each case,
a “Material Agreement”), and prompt notice of any termination, expiration or
loss of any Material Agreement; and

 

(g)                any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice or other document delivered under this Section shall be accompanied
by a written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice or other document and any action
taken or proposed to be taken with respect thereto.

 

Section 5.3.             Existence; Conduct of Business. The Loan Parties will,
and will cause each of their Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business; provided that nothing in this Section shall prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.3.

 

Section 5.4.             Compliance with Laws. The Loan Parties will, and will
cause each of their Subsidiaries to, comply with all laws, rules, regulations
and requirements of any Governmental Authority applicable to its business and
properties, including, without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Loan Parties will maintain in effect and enforce policies and
procedures designed to promote and achieve compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees with applicable
Anti-Corruption Laws and applicable Sanctions.

 

Section 5.5.             Payment of Obligations. The Loan Parties will, and will
cause each of their Subsidiaries to, pay and discharge at or before maturity,
all of its obligations and liabilities (including, without limitation, all
taxes, assessments and other governmental charges, levies and all other claims
that could result in a statutory Lien) before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Loan Party or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

 



38

 

 

Section 5.6.             Books and Records. The Loan Parties will, and will
cause each of their Subsidiaries to, keep proper books of record and account in
which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities to the extent necessary
to prepare the consolidated financial statements of the Borrower in conformity
with GAAP.

 

Section 5.7.             Visitation and Inspection. The Loan Parties will, and
will cause each of their Subsidiaries to, permit any representative of the
Administrative Agent or the Required Lenders to visit and inspect its
properties, to examine its books and records and to make copies and take
extracts therefrom, and to discuss its affairs, finances and accounts with any
of its officers and with its independent certified public accountants, all at
such reasonable times and as often as the Administrative Agent or the Required
Lenders may reasonably request after reasonable prior notice to the Borrower;
provided, that (i) if an Event of Default has occurred and is continuing, no
prior notice shall be required and (ii) if no Event of Default has occurred and
is continuing, the Borrower shall only be responsible to reimburse the
Administrative Agent or the Required Lenders, as applicable, for one such
visitation and inspection per Fiscal Year.

 

Section 5.8.             Maintenance of Properties; Insurance. The Loan Parties
will, and will cause each of their Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies, which are not Affiliates of the Loan
Parties, insurance with respect to its properties and business, and the
properties and business of their Subsidiaries, against loss or damage of the
kinds customarily insured against by companies in the same or similar businesses
operating in the same or similar locations, and will, upon request of the
Administrative Agent or the Required Lenders, furnish to each Lender at
reasonable intervals a certificate of a Responsible Officer setting forth the
nature and extent of all insurance maintained by the Loan Parties and their
Subsidiaries in accordance with this Section.

 

Section 5.9.             Use of Proceeds. The Borrower will use the proceeds of
all Term Loans to finance working capital needs and for other general corporate
purposes of the Borrower and its Subsidiaries. No part of the proceeds of any
Term Loan will be used, whether directly or indirectly, for any purpose that
would violate any rule or regulation of the Board of Governors of the Federal
Reserve System, including Regulation T, Regulation U or Regulation X.

 



39

 

 

Section 5.10.         Additional Subsidiaries. If any Subsidiary is acquired or
formed after the Closing Date, the Borrower will promptly notify the
Administrative Agent and the Lenders thereof and, within twenty (20) days after
any such Subsidiary is acquired or formed (or such longer period as may be
agreed in writing in the sole discretion of the Administrative Agent or the
Required Lenders), will cause such Subsidiary to become a Subsidiary Loan Party.
A Subsidiary shall become an additional Subsidiary Loan Party by executing and
delivering to the Administrative Agent a supplement to the Guaranty Agreement in
form and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders, accompanied by (i) all other Loan Documents related thereto,
(ii) certified copies of certificates or articles of incorporation or
organization, by-laws, membership operating agreements, and other organizational
documents, appropriate authorizing resolutions of the board of directors of such
Subsidiaries, and, if requested, opinions of counsel comparable to those
delivered pursuant to Section 3.1(b), and (iii) such other documents as the
Administrative Agent or the Required Lenders may reasonably request. No
Subsidiary that becomes a Subsidiary Loan Party shall thereafter cease to be a
Subsidiary Loan Party or be entitled to be released or discharged from its
obligations under the Guaranty Agreement. If any of Fraser Burlington Inc., a
California corporation, GTY Technology Holdings, Inc., a Cayman islands
corporation or GTY Technology Holdings, Inc., a Delaware corporation is no
longer dormant or at any time has operations or material assets it shall, within
5 days (or such longer period agreed to in the sole discretion of the
Administrative Agent or the Required Lenders), become a Subsidiary Loan Party by
executing and delivering to the Administrative Agent a supplement to the
Guaranty Agreement in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, accompanied by the items
specified in subclause (i) through (iii) above.

 



Section 5.11.         Post-Closing Obligations. By 5:00 p.m. on the date that is
(a) the 5th Business Day following the Closing Date (or such later date as
agreed to in the sole discretion of the Administrative Agent or the Required
Lenders), the Borrower shall have caused The Department of Better Technology,
Inc., a Delaware corporation to have become a Subsidiary Loan Party by executing
and delivering to the Administrative Agent a supplement to the Guaranty
Agreement in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders, accompanied by the items specified in subclause
(i) through (iii) of Section 5.10 and (b) the 30th day following the Closing
Date (or such later date as agreed to in the sole discretion of the
Administrative Agent or the Required Lenders) (i) Bonfire Interactive US Ltd., a
Delaware corporation, Fraser Burlington Inc., a California corporation, GTY
Technology Holdings, Inc., a Cayman Islands corporation and GTY Technology
Holdings, Inc., a Delaware corporation, shall each be dissolved and all of its
transferable assets shall be transferred to a Loan Party, (ii) that certain
Convertible Promissory Note, dated as of August 8, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Convertible Note”),
between GTY Technology Holdings Inc., a Cayman Islands company, as maker, and
GTY Investors, LLC, as payee, shall be terminated and of no further force and
effect and (iii) either (x) that certain Credit Agreement, dated as of April 25,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “RBC Credit Agreement”), between Questica Inc. and Royal Bank of
Canada, shall be terminated and of no force and effect and all Liens, security
interests and other encumbrances granted to Royal Bank of Canada thereunder or
under any other documents executed in connection therewith shall be released and
terminated pursuant to documentation reasonably satisfactory to the
Administrative Agent or (y) Royal Bank of Canada shall have (A) consented in
writing to Questica Inc. executing and delivering the Loan Documents to which it
is a party and performing its obligations under such Loan Documents (including
its obligations as a Guarantor) and (B) waived in writing any defaults, events
of default or similar occurrences under the RBC Credit Agreement that were
caused by Questica Inc. taking the actions described in the foregoing subclause
(A). The Loan Parties and their Subsidiaries shall not request or receive any
borrowings or other extensions of credit under the Convertible Note or the RBC
Credit Agreement on or after the Closing Date.

 





40

 

 

ARTICLE VI.

[Reserved]

 

ARTICLE VII.
 

NEGATIVE COVENANTS

 

Each Loan Party covenants and agrees that so long as any Lender has a Term Loan
Commitment hereunder or any Obligation remains outstanding:

 

Section 7.1.             Indebtedness and Preferred Equity. The Loan Parties
will not, and will not permit any of their Subsidiaries to, create, incur,
assume or suffer to exist any Indebtedness, except:

 

(a)              Indebtedness created pursuant to the Loan Documents;

 

(b)             Indebtedness of the Borrower and its Subsidiaries existing on
the date hereof and set forth on Schedule 7.1 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) or shorten the maturity or the weighted average life
thereof;

 

(c)              Indebtedness of the Borrower or any of its Subsidiaries
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets, including Capital Lease Obligations, and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof (provided that such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvements), and extensions, renewals
or replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) or shorten the maturity or the weighted average life
thereof; provided, that the aggregate principal amount of such Indebtedness does
not exceed $250,000 at any time outstanding;

 

(d)             Indebtedness of the Borrower owing to any Subsidiary and of any
Subsidiary owing to a Loan Party; provided, that, any Indebtedness owing to the
Borrower or a Domestic Subsidiary by a Foreign Subsidiary must also be permitted
under Section 7.4(c);

 



41

 

 

(e)              Guarantees by any Loan Party of Indebtedness of any other Loan
Party and by any Subsidiary of Indebtedness of the Borrower or any other
Subsidiary;

 

(f)               Permitted Seller Note Debt;

 

(g)              Indebtedness in connection with letters of credit provided to
customers in the ordinary course of business and consistent with past practices
not to exceed $600,000 at any time outstanding;

 

(h)              unsecured Indebtedness of any Loan Party incurred in connection
with the financing of insurance premiums in the ordinary course of business and
consistent with past practices;

 

(i)               Hedging Obligations permitted by Section 7.10; and

 

(j)                 Other unsecured Indebtedness (other than for borrowed money)
not otherwise permitted by this Section 7.1, not to exceed $250,000 in the
aggregate amount outstanding at any time

 

The Loan Parties will not, and will not permit any of their Subsidiaries to,
issue any Disqualified Capital Stock.

 

Section 7.2.             Liens. The Loan Parties will not, and will not permit
any of their Subsidiaries to, create, incur, assume or suffer to exist any Lien
on any of its assets or property now owned or hereafter acquired, except:

 

(a)              Permitted Encumbrances;

 

(b)              Liens on any property or asset of the Borrower or any of its
Subsidiaries existing on the date hereof and set forth on Schedule 7.2; provided
that such Liens shall not apply to any other property or asset of the Borrower
or any Subsidiary;

 

(c)             purchase money Liens upon or in any fixed or capital assets to
secure the purchase price or the cost of construction or improvement of such
fixed or capital assets or to secure Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of such fixed
or capital assets (including Liens securing any Capital Lease Obligations);
provided that (i) any such Lien secures Indebtedness permitted by Section
7.1(c), (ii) any such Lien attaches to such asset concurrently or within 90 days
after the acquisition or the completion of the construction or improvements
thereof, (iii) any such Lien does not extend to any other asset, and (iv) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets;

 



42

 

 

(d)              Liens in connection Indebtedness permitted under Section
7.1(g); and

 

(e)             extensions, renewals, or replacements of any Lien referred to in
subsections (b) through (d) of this Section; provided that the principal amount
of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby; and

 

(f)              other Liens securing Indebtedness in an aggregate amount not to
exceed $150,000 at any time.

 

Section 7.3.             Fundamental Changes.

 

(a)              The Loan Parties will not, and will not permit any of their
Subsidiaries to, merge, amalgamate or consolidate into any other Person, or
permit any other Person to merge, amalgamate or consolidate with it, or sell,
lease, transfer or otherwise dispose of (in a single transaction or a series of
transactions) all or substantially all of its assets (in each case, whether now
owned or hereafter acquired) or all or substantially all of the stock of any of
its Subsidiaries (in each case, whether now owned or hereafter acquired) or
liquidate or dissolve; provided that if, at the time thereof and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing, (i) any Loan Party may merge or amalgamate with a Person if
such Loan Party is the surviving Person; (ii) any Loan Party may merge or
amalgamate with any other Loan Party; provided, that, if such Loan Party is the
Borrower or a Domestic Subsidiary than the Borrower or Domestic Subsidiary, as
applicable, shall be the surviving Person, (iii) any Domestic Subsidiary may
merge or amalgamate into another Domestic Subsidiary or the Borrower, provided
that if any party to such merger or amalgamation is a Subsidiary Loan Party or
the Borrower, the Subsidiary Loan Party or the Borrower, as applicable, shall be
the surviving Person, (iv) any Foreign Subsidiary may merge or amalgamate into
another Foreign Subsidiary or the Borrower, provided that if any party to such
merger or amalgamation is a Subsidiary Loan Party or the Borrower, the
Subsidiary Loan Party or the Borrower, as applicable, shall be the surviving
Person, (v) any Subsidiary may sell, transfer, lease or otherwise dispose of all
or substantially all of its assets to the Borrower or to a Subsidiary Loan
Party; provided, that, any such sale, transfer, lease or other disposal of
assets from the Borrower or Domestic Subsidiary to a Foreign Subsidiary shall
not exceed $250,000 in the aggregate after the Closing Date, and (vi) any
Subsidiary (other than a Subsidiary Loan Party) may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided, further, that any such merger or amalgamation involving a
Person that is not a wholly owned Subsidiary immediately prior to such merger or
amalgamation shall not be permitted unless also permitted by Section 7.4.

 

(b)              The Loan Parties will not, and will not permit any of their
Subsidiaries to, engage in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date hereof and businesses
reasonably related thereto.

 

Section 7.4.             Investments, Term Loans. The Loan Parties will not, and
will not permit any of their Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger or amalgamation with any Person that was not a
wholly-owned Subsidiary prior to such merger or amalgamation) any Capital Stock,
evidence of Indebtedness or other securities (including any option, warrant, or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, or make or permit to exist any investment or any other
interest in, any other Person (all of the foregoing being collectively called
“Investments”), or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person that constitute a business unit,
or create or form any Subsidiary, except:

 



43

 

 

(a)              Investments (other than Permitted Investments) existing on the
date hereof and set forth on Schedule 7.4 (including Investments in
Subsidiaries);

 

(b)              Permitted Investments;

 

(c)              Investments made by any Loan Party in or to any other Loan
Party;

 

(d)              loans or advances to employees, officers or directors of the
Borrower or any of its Subsidiaries in the ordinary course of business for
travel, relocation and related expenses; provided that in each case, the
aggregate amount of all such loans and advances does not exceed $500,000 at any
time outstanding;

 

(e)              Investments in Subsidiaries which are not Loan Parties in an
amount not to exceed $250,000 in the aggregate in any Fiscal Year;

 

(f)              Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business;

 

(g)             Investments consisting of accounts receivable and other credit
extensions, to customers and suppliers who are not Affiliates, in the ordinary
course of business and consistent with past practices;

 

(h)              Hedging Transactions permitted by Section 7.10;

 

(i)               The creation or formation of a Subsidiary that becomes a
Subsidiary Loan Party in accordance with Section 5.10; and

 

(j)               other Investments not otherwise permitted by this Section 7.4
not to exceed Two Hundred and Fifty Thousand Dollars ($250,000) after the
Closing Date.

 

Section 7.5.             Restricted Payments. The Loan Parties will not, and
will not permit any of their Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except: (i) dividends
or other distributions payable by the Borrower solely in its Capital Stock
(other than Disqualified Capital Stock); (ii) Restricted Payments made by any
Subsidiary to the Borrower or to another Subsidiary, on at least a pro rata
basis with any other shareholders if such Subsidiary is not wholly owned by the
Borrower and other wholly owned Subsidiaries of the Borrower; provided that no
Default or Event of Default shall have occurred and be continuing at the time
such dividend or distribution is paid; (iii) Borrower may convert any of its
convertible Capital Stock (including warrants) into other Capital Stock (other
than Disqualified Capital Stock) issued by Borrower pursuant to the terms of
such convertible securities or otherwise in exchange thereof; and (iv) Borrower
may make cash payments in lieu of fractional shares.

 

Section 7.6.             Sale of Assets. The Loan Parties will not, and will not
permit any of their Subsidiaries to, convey, sell, lease, assign, transfer or
otherwise dispose of any of its assets, business or property (excluding, for the
avoidance of doubt, the issuance, sale, or other disposition of any Capital
Stock of the Borrower (other than Disqualified Capital Stock)) or, in the case
of any Subsidiary, any shares of such Subsidiary’s Capital Stock, in each case
whether now owned or hereafter acquired, to any Person other than the Borrower
or a Subsidiary Loan Party (or to qualify directors if required by applicable
law), except:

 



44

 

 

(a)              the sale or other disposition for fair market value of obsolete
or worn out property or other property not necessary for operations disposed of
in the ordinary course of business;

 

(b)             the sale of inventory in the ordinary course of business,
Permitted Investments, Liens permitted by section 7.2, and Restricted Payment
permitted by Section 7.5;

 

(c)              sales or dispositions as among (x) Loan Parties and (y)
Subsidiaries that are not Loan Parties;

 

(d)             non-exclusive licenses and similar arrangements for the use of
intellectual property (including, software) of a Loan Party or any of its
Subsidiaries in the ordinary course of business and consistent with past
practices; and

 

(e)              the sale or other disposition of such assets for fair market
value in an aggregate amount not to exceed $1,000,000 after the Closing Date;
provided that the net cash proceeds are applied in accordance with Section
2.8(a).

 

Section 7.7.             Transactions with Affiliates. The Loan Parties will
not, and will not permit any of their Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except: (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Borrower or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties;
(b) transactions between or among the Borrower and any Subsidiary Loan Party not
involving any other Affiliates; (c) any Restricted Payment permitted by
Section 7.5; (d) reasonable and customary director, officer and employee
compensation and other customary benefits including retirement, health, stock
option and other benefit plans and indemnification arrangements approved by
Borrower’s board of directors; (e) issuance of Capital Stock of the Borrower
(other than Disqualified Capital Stock) not resulting in a Change in Control;
and (f) the transactions set forth on attached Schedule 7.7 (as the same may be
updated from time to time upon written approval by the Required Lenders),
subject to the terms and conditions set forth thereon.

 

Section 7.8.             Restrictive Agreements. The Loan Parties will not, and
will not permit any of their Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any of its
Subsidiaries to create, incur or permit any Lien upon any of its assets or
properties, whether now owned or hereafter acquired, or (b) the ability of any
of its Subsidiaries to pay dividends or other distributions with respect to its
Capital Stock, to make or repay loans or advances to the Borrower or any other
Subsidiary thereof, to Guarantee Indebtedness of the Borrower or any other
Subsidiary thereof or to transfer any of its property or assets to the Borrower
or any other Subsidiary thereof; provided that (i) the foregoing shall not apply
to restrictions or conditions imposed by law or by this Agreement or any other
Loan Document, (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of the Borrower or any
of its Subsidiaries pending such sale, provided that (x) such restrictions and
conditions apply only to a Subsidiary that is sold and such sale is permitted
hereunder and (y) in connection with any potential sale of the Borrower, the
Obligations will be satisfied and paid in full in cash and all of the Term Loan
Commitments shall be terminated prior to or substantially concurrently with the
consummation of such transaction, (iii) clause (a) shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions and conditions
apply only to the property or assets securing such Indebtedness and (iv) clause
(a) shall not apply to customary provisions in leases restricting the assignment
thereof.

 



45

 

 

Section 7.9.             Sale and Leaseback Transactions. The Loan Parties will
not, and will not permit any of their Subsidiaries to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred (each, a “Sale/Leaseback Transaction”).

 

Section 7.10.         Hedging Transactions. The Loan Parties will not, and will
not permit any of their Subsidiaries to, enter into any Hedging Transaction,
other than Hedging Transactions entered into in the ordinary course of business
to hedge or mitigate risks to which the Borrower or any of its Subsidiaries is
exposed in the conduct of its business or the management of its liabilities.
Solely for the avoidance of doubt, the Loan Parties acknowledge that a Hedging
Transaction entered into for speculative purposes or of a speculative nature
(which shall be deemed to include any Hedging Transaction under which the
Borrower or any of its Subsidiaries is or may become obliged to make any payment
(i) in connection with the purchase by any third party of any Capital Stock or
any Indebtedness or (ii) as a result of changes in the market value of any
Capital Stock or any Indebtedness) is not a Hedging Transaction entered into in
the ordinary course of business to hedge or mitigate risks.

 

Section 7.11.           Amendment to Material Documents. No Loan Party will, and
will not permit any of its Subsidiaries to, amend, modify or waive any of its
rights in a manner materially adverse to the Lenders under its certificate of
incorporation, bylaws or other organizational documents.

 

Section 7.12.           Permitted Seller Note Debt .

 

(a)              The Loan Parties will not, and will not permit any of their
Subsidiaries to (i) prepay, redeem, repurchase or otherwise acquire for value
any Permitted Seller Note Debt in cash, or (ii) make any principal, interest or
other payments on any Permitted Seller Note Deb in cash, in each case, to the
extent any Default or Event of Default has occurred and is continuing or would
result therefrom.

 

(b)              The Loan Parties will not, and will not permit any of their
Subsidiaries to, agree to or permit any amendment, modification or waiver of any
provision of any Seller Note Document if the effect of such amendment,
modification or waiver is to (i) increase the yield on such Permitted Seller
Note Debt or change (to earlier dates) the dates upon which principal and
interest are due thereon; (ii) alter the redemption, prepayment or subordination
provisions thereof; (iii) alter the covenants and events of default in a manner
that would make such provisions more onerous or restrictive to the Borrower or
any such Subsidiary; or (iv) otherwise increase the obligations of the Borrower
or any such Subsidiary in respect of such Permitted Seller Note Debt or confer
additional rights upon the holders thereof which individually or in the
aggregate would be materially adverse to the Administrative Agent or the
Lenders.

 

Section 7.13.         Accounting Changes. The Loan Parties will not, and will
not permit any of their Subsidiaries to, make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change the fiscal year of the Loan Parties or of any of their Subsidiaries,
except to change the fiscal year of a Subsidiary to conform its fiscal year to
that of the Borrower.

 

Section 7.14.          Sanctions and Anti-Corruption Laws. The Loan Parties will
not, and will not permit any of their Subsidiaries to, request any Term Loan or,
directly or indirectly, use the proceeds of any Term Loan, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other Person (i) to fund any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is
the subject of Sanctions, (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Term Loans, whether as the Sole Lead Arranger, the Administrative Agent, any
Lender, underwriter, advisor, investor or otherwise), or (iii) in furtherance of
an offer, payment , promise to pay or authorization of the payment or giving of
money or anything else of value to any Person in violation of applicable
Anti-Corruption Laws.

 



46

 

 

ARTICLE VIII.

 

EVENTS OF DEFAULT

 

Section 8.1.             Events of Default. If any of the following events
(each, an “Event of Default”) shall occur:

 

(a)              the Borrower shall fail to pay any principal of any Term Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment or otherwise; or

 

(b)             the Borrower shall fail to pay any interest on any Term Loan or
any fee or any other amount (other than an amount payable under subsection (a)
of this Section) payable under this Agreement or any other Loan Document, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or

 

(c)             any representation or warranty made or deemed made by or on
behalf of the Loan Parties or any of their Subsidiaries in or in connection with
this Agreement or any other Loan Document (including the Schedules attached
hereto and thereto), or in any amendments or modifications hereof or waivers
hereunder, or in any certificate, report, financial statement or other document
submitted to the Administrative Agent or the Lenders by any Loan Party or any
representative of any Loan Party pursuant to or in connection with this
Agreement or any other Loan Document shall prove to be incorrect in any material
respect (other than any representation or warranty that is expressly qualified
by a Material Adverse Effect or other materiality, in which case such
representation or warranty shall prove to be incorrect in any respect) when made
or deemed made or submitted; or

 

(d)              the Loan Parties shall fail to observe or perform any covenant
or agreement contained in Section 5.1, 5.2 (provided that, solely with respect
to Section 5.2(a), delivery of any notice of default required to be delivered
therein at any time will cure any Event of Default arising solely from the
failure to timely deliver such notice)), 5.3 (with respect to the Loan Parties’
legal existence), 5.11 or Article VII; or

 

(e)              any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in
subsections (a), (b) and (d) of this Section) or any other Loan Document, and
such failure shall remain unremedied for 30 days after the earlier of (i) any
officer of the Borrower becomes aware of such failure, or (ii) notice thereof
shall have been given to the Borrower by the Administrative Agent or any Lender;
or

 

(f)               any part of the Permitted Seller Note Debt is accelerated, is
declared to be due and payable or is required to be prepaid or redeemed, in each
case at any time after the Closing Date; or

 

(g)             (i) the Loan Parties or any of their Subsidiaries (whether as
primary obligor or as guarantor or other surety) shall fail to pay any principal
of, or premium or interest on, any Material Indebtedness (other than the
Permitted Seller Debt and any Hedging Obligation) that is outstanding, when and
as the same shall become due and payable (whether at scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument evidencing or governing such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any Material Indebtedness (other than any Permitted Seller Debt) and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or
permit the acceleration of, the maturity of such Indebtedness; or any Material
Indebtedness shall be declared to be due and payable, or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or any offer to prepay, redeem, purchase or
defease such Indebtedness shall be required to be made, in each case prior to
the stated maturity thereof or (ii) there occurs under any Hedging Transaction
an Early Termination Date (as defined in such Hedge Transaction) resulting from
(A) any event of default under such Hedging Transaction as to which the Borrower
or any of its Subsidiaries is the Defaulting Party (as defined in such Hedging
Transaction) and the Hedge Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than the Threshold Amount or (B) any
Termination Event (as so defined) under such Hedging Transaction as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and the Hedge
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than the Threshold Amount and is not paid; or

 



47

 

 

(h)             the Loan Parties or any of their Subsidiaries shall (i) commence
a voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, interim receiver,
receiver-manager, liquidator or other similar official of it or any substantial
part of its property, (ii) consent to the institution of, or fail to contest in
a timely and appropriate manner, any proceeding or petition described in
subclause (i) of this clause (h), (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, interim receiver, receiver-manager,
liquidator or other similar official for the Borrower or any such Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or

 

(i)              an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Loan Party or any of its Subsidiaries or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, interim receiver,
receiver-manager, liquidator or other similar official for any Loan Party or any
of its Subsidiaries or for a substantial part of its assets, and in any such
case, such proceeding or petition shall remain undismissed for a period of 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; or

 

(j)              the Loan Parties and their Subsidiaries, taken as a whole,
shall become unable to pay, shall admit in writing its inability to pay, or
shall fail to pay, their debts as they become due; or

 

(k)             (i) an ERISA Event or Canadian Pension Event shall have occurred
that when taken together with other ERISA Events and Canadian Pension Events
that have occurred, could reasonably be expected to result in liability to any
Loan Party and its Subsidiaries in an aggregate amount exceeding $1,000,000,
(ii) there is or arises an Unfunded Pension Liability (not taking into account
Plans with negative Unfunded Pension Liability) in an aggregate amount exceeding
$1,000,000, or (iii) there is or arises any potential Withdrawal Liability in an
aggregate amount exceeding $1,000,000; or

 

(l)               (l)             any judgment, writ, warrant of attachment or
similar process involving an amount in excess of $1,000,000 in the aggregate
shall be rendered against a Loan Party or any of its Subsidiaries, and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be a period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

 



48

 

 

(m)            any non-monetary judgment or order shall be rendered against a
Loan Party or any of its Subsidiaries that could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect, and there
shall be a period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

 

(n)              a Change in Control shall occur or exist; or

 

(o)              any provision of the Guaranty Agreement shall for any reason
cease to be valid and binding on, or enforceable against, any Loan Party, or any
Loan Party shall so state in writing, or any Loan Party shall seek to terminate
its obligation under the Guaranty Agreement;

 

then, and in every such event (other than an event with respect to a Loan Party
described in clause (h) or (i) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Term Loan Commitments, whereupon the Term Loan Commitment of
each Lender shall terminate immediately, (ii) declare the principal of and any
accrued interest on the Term Loans, and all other Obligations owing hereunder,
to be, whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, (iii) exercise all remedies contained in any
other Loan Document, and (iv) exercise any other remedies available at law or in
equity; and that, if an Event of Default specified in either clause (h) or (i)
shall occur, the Term Loan Commitments shall automatically terminate and the
principal of the Term Loans then outstanding, together with accrued interest
thereon, and all fees, and all other Obligations shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower. Notwithstanding anything herein
or otherwise to the contrary, any Event of Default occurring hereunder shall
continue to exist (and shall be deemed to be continuing) until such time as such
Event of Default is waived in writing in accordance with the terms of Section
10.2 notwithstanding (i) any attempted cure or other action taken by any Loan
Party or any other Person subsequent to the occurrence of such Event of Default
or (ii) any action taken or omitted to be taken by the Administrative Agent or
any Lender prior to or subsequent to the occurrence of such Event of Default
(other than the granting of a waiver in writing in accordance with the terms of
Section 10.2).

 

ARTICLE IX.


 

THE ADMINISTRATIVE AGENT

 

Section 9.1.             Appointment of the Administrative Agent.

 

(a)             Each Lender irrevocably appoints Wilmington Trust, National
Association as the Administrative Agent and authorizes it to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent under this Agreement and the other Loan Documents, together with all such
actions and powers that are reasonably incidental thereto. The Administrative
Agent may perform any of its duties hereunder or under the other Loan Documents
by or through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent, attorney-in-fact or
Related Party and shall apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

 



49

 

 

(b)             It is understood and agreed that the use of the term “agent”
herein or in any other Loan Document (or any similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom and is intended to create
or reflect only an administrative relationship between contracting parties.

 

Section 9.2.             Nature of Duties of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Any
permissive or discretionary act or privilege of, or right or power conferred
upon, the Administrative Agent enumerated in this Agreement or any other Loan
Document shall not be deemed to be or otherwise construed as a duty or
obligation, and the Administrative Agent shall not be personally liable or
accountable for the performance of any such act, privilege, right or power
except as otherwise expressly provided in this Agreement or such other Loan
Document. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or an Event of Default has occurred and
is continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except those
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.2), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law; and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Subsidiaries that is communicated to or obtained by
the Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be under any obligation to exercise any of the
rights or powers vested in it by this Agreement or any other Loan Document,
unless the Borrower and/or the Lenders have offered to the Administrative Agent
security or indemnity satisfactory to it against the costs, expenses and
liabilities that may be incurred by the Administrative Agent in connection
therewith. The Administrative Agent shall not be liable for any action taken or
not taken by it, its sub-agents or its attorneys-in-fact with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2) or in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final non-appealable
judgment. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agents or attorneys-in-fact except to the extent that a
court of competent jurisdiction determines in a final and non-appealable
judgment that the Administrative Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents. The Administrative Agent shall
not be deemed to have knowledge of any Default or Event of Default unless and
until written notice thereof (which notice shall include an express reference to
such event being a “Default” or “Event of Default” hereunder) is given to an
officer of the Administrative Agent responsible for administering the
transactions contemplated herein and the other Loan Documents by the Borrower or
any Lender, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements, or other terms and conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. The Administrative Agent
shall not have any liability for any action taken, or errors in judgment made,
in good faith by it or any of its officers, employees or agents, except to the
extent such action or error in judgment was the result of the gross negligence
or willful misconduct of the Administrative Agent, as determined in a final
non-appealable judgment by a court of competent jurisdiction. No provision of
this Agreement, any other Loan Document or any other document or instrument
shall require the Administrative Agent to risk or expend its own funds or
otherwise incur any financial liability in the performance of any of its rights
or powers hereunder or thereunder. In no event shall the Administrative Agent be
responsible or liable for special, indirect, punitive, incidental or
consequential loss or damage of any kind whatsoever (including, but not limited
to, loss of profit) irrespective of whether the Administrative Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action. The Administrative Agent shall not be held responsible or liable for,
and shall have no duty to supervise, investigate or monitor, the actions or
omissions of any other Person (including any other party hereto or any other
Loan Document), in connection with this Agreement, the other Loan Documents or
otherwise, and the Administrative Agent may assume performance by all such
Persons of their respective obligations. If at any time the Administrative Agent
is served with any judicial or administrative order, judgment, decree, writ or
other form of judicial or administrative process (including orders of attachment
or garnishment or other forms of levies or injunctions or stays relating to the
transfer of any Collateral), the Administrative Agent is authorized to comply
therewith in any manner as it or its legal counsel of its own choosing deems
appropriate, and if the Administrative Agent complies with any such judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process, the Administrative Agent shall not be liable to any of
the parties hereto or to any other Person even though such order, judgment,
decree, writ or process may be subsequently modified or vacated or otherwise
determined to have been without legal force or effect. The Administrative Agent
shall not be liable or accountable to any Person for any failure or delay in the
performance of its duties or obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including strikes, work
stoppages, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of God, interruptions, loss or
malfunctions of utilities, communications or computer (software or hardware)
services, or any provision of any future law or regulation.

 



50

 

 

Section 9.3.             Lack of Reliance on the Administrative Agent. Each of
the Lenders acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

 

Section 9.4.             Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders, and the Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.

 

Section 9.5.             Reliance by the Administrative Agent. The
Administrative Agent shall be entitled to conclusively rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, posting or other distribution) believed by it to be genuine and to have
been signed, sent or made by the proper Person. The Administrative Agent may
also rely upon any statement made to it orally or by telephone and believed by
it to be made by the proper Person and shall not incur any liability for relying
thereon. The Administrative Agent may consult with legal counsel (including
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or not taken by it
in accordance with the advice of such counsel, accountants or experts.

 



51

 

 

Section 9.6.             The Administrative Agent in its Individual Capacity.
The bank serving as the Administrative Agent shall have the same rights and
powers under this Agreement and any other Loan Document in its capacity as a
Lender as any other Lender and may exercise or refrain from exercising the same
as though it were not the Administrative Agent; and the terms “Lenders”,
“Required Lenders”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.

 

Section 9.7.             Successor Administrative Agent.

 

(a)             The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to approval by the Borrower provided that no Default or Event of Default
shall exist at such time. If no successor Administrative Agent shall have been
so appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint, or petition a court
of competent jurisdiction to appoint at the expense (including all fees, costs,
and expenses (including attorneys’ fees and expenses) incurred in connection
with such petition) of Borrower, a successor Administrative Agent, which shall
be a commercial bank organized under the laws of the United States or any state
thereof or a bank which maintains an office in the United States.

 

(b)             Upon the acceptance of its appointment as the Administrative
Agent hereunder by a successor, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents. If, within 45 days after written notice is given
of the retiring Administrative Agent’s resignation under this Section, no
successor Administrative Agent shall have been appointed and shall have accepted
such appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

 

(c)             Any Person (i) into which the Administrative Agent may be merged
or consolidated, (ii) which may result from any merger, conversion or
consolidation to which the Administrative Agent shall be a party or (iii) which
may succeed to all or substantially all of the corporate trust business of the
Administrative Agent shall be the successor of the Administrative Agent
hereunder and the other Loan Documents with respect to all the rights, duties
and obligations of the Administrative Agent hereunder, without the execution or
filing of any instrument or any further act on the part of any of the parties;
provided, that, prior to the occurrence of an event specified in subclause
(iii), the Administrative Agent shall notify the Required Lenders thereof.

 



52

 

 

Section 9.8.             Withholding Tax. To the extent required by any
applicable law, the Administrative Agent may withhold from any interest payment
to any Lender an amount equivalent to any applicable withholding tax. If the
Internal Revenue Service or any authority of the United States or any other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), such Lender shall indemnify the Administrative Agent
(to the extent that the Administrative Agent has not already been reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so) fully
for all amounts paid, directly or indirectly, by the Administrative Agent as tax
or otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

 

Section 9.9.             Administrative Agent May File Proofs of Claim.

 

(a)             In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Term Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 



(i)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and its
agents and counsel and all other amounts due the Lenders and the Administrative
Agent under Section 10.3) allowed in such judicial proceeding; and

 

(ii)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

 

(a)                Any custodian, receiver, interim receiver, receiver-manager,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 10.3.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 9.10.             Authorization to Execute Other Loan Documents. Each
Lender hereby authorizes the Administrative Agent to execute on behalf of all
Lenders all Loan Documents other than this Agreement.

 



53

 

 



 

ARTICLE X.


 

MISCELLANEOUS

 

Section 10.1.         Notices.

 

(a)                Written Notices.

 

(i)                 Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications to any party herein to be effective shall be in writing and shall
be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

        To the Borrower: GTY Technology Holdings Inc.       418 N. Fair Oaks
Ave., Ste. 301       Pasadena, CA 9110       Attention: Justin Kerr
Telecopy Number: N/A       Email: jkerr@ecivis.com           With a copy to (for
Information purposes only): Winston & Strawn LLP       200 Park Avenue       New
York, NY 10166       Attention: Joel L. Rubinstein       Fax: 212-294-4700      
Email: JRubinstein@winston.com           To the Administrative Agent: Wilmington
Trust, National Association
50 South Sixth Street, Suite 1290
Minneapolis, MN 55402
Attention: Nikki Kroll
Telecopy Number: (612) 217- 5651        



54

 

 

  With a copy to: UBS O'Connor LLC
Attention: Jeff Richmond       Email: OL-UBSOC-OPSLOAN@UBS.COM
Telecopy Number (312) 525-6271           With a copy to: UBS O'Connor LLC
Attention: Sandeep Tickoo       Email: Sandeep.Tickoo@ubs.com

    With a copy to: UBS O'Connor LLC
Attention: Kevin Russell       Email: Kevin.Russell@ubs.com and
OL-Oconnor@mfsadmin.com           With a copy to: UBS O'Connor LLC
Attention: Connor Burke       Email: connor.burke@ubs.com
          With a copy to (for     Information purposes only): King & Spalding
LLP
353 N. Clark Street
12th Floor
Chicago, IL 60654
Attention: Amy Peters, Evan Palenschat
Telecopy Number: 312-995-6330             Alston & Bird LLP
101 S. Tryon Street, Suite 4000
Charlotte, NC 28280
Attention: Jason Solomon
Telecopy Number: (704) 444-1111                 To any other Lender: the address
set forth in the Administrative Questionnaire or the Assignment and Acceptance
executed by such Lender  

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.

 

(ii)               Any agreement of the Administrative Agent or any Lender
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower. The Administrative Agent and
each Lender shall be entitled to rely on the authority of any Person purporting
to be a Person authorized by the Borrower to give such notice and the
Administrative Agent and the Lenders shall not have any liability to the
Borrower or other Person on account of any action taken or not taken by the
Administrative Agent or any Lender in reliance upon such telephonic or facsimile
notice. The obligation of the Borrower to repay the Term Loans and all other
Obligations hereunder shall not be affected in any way or to any extent by any
failure of the Administrative Agent or any Lender to receive written
confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent or any Lender of a confirmation which is at variance with
the terms understood by the Administrative Agent and such Lender to be contained
in any such telephonic or facsimile notice.

 



55

 

 

(b)                Electronic Communications.

 

(i)                 Notices and other communications to the Lenders hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II unless such Lender and the Administrative
Agent have agreed to receive notices under any Section thereof by electronic
communication and have agreed to the procedures governing such communications.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(ii)               Unless the Administrative Agent otherwise prescribes, (A)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement) and (B) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (A) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, in the case of clauses (A) and (B) above, if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.

 

(c)                      Telephonic Notices. Unless otherwise expressly provided
herein, all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier or electronic mail as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)                 if to Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Section 10.1(a) or to such other address, telecopier number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties hereto, as provided in Section 10.1(a); and

 

(ii)               if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 



56

 



 

(d)                      All such notices and other communications sent to any
party hereto in accordance with the provisions of this Agreement or made upon
the earlier to occur of (i) actual receipt by the relevant party hereto and (ii)
(A) if delivered by hand or by courier, when signed for by or on behalf of the
relevant party hereto; (B) if delivered by mail, four (4) Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, to the extent provided in clause (b) above and effective as provided in
such clause; provided that notices and other communications to the
Administrative Agent pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

 

(e)                      Loan Documents may be transmitted and/or signed by
facsimile or other electronic communication. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on all Loan
Parties, the Agents and the Lenders.

 

Section 10.2.         Waiver; Amendments.

 

(a)                No failure or delay by the Administrative Agent or any Lender
in exercising any right or power hereunder or under any other Loan Document, and
no course of dealing between the Borrower and the Administrative Agent or any
Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies provided by law. No waiver of any provision of this Agreement
or of any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
subsection (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Term Loan
shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default or Event of Default at the time.

 

(b)                No amendment or waiver of any provision of this Agreement or
of the other Loan Documents (other than the Fee Letters), nor consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Borrower and the Required Lenders (or
the Administrative Agent with the consent of the Required Lenders), and then
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that, in
addition to the consent of the Required Lenders, no amendment, waiver or consent
shall:

 

(i)        increase the Term Loan Commitment of any Lender without the written
consent of such Lender;

 

(ii)        reduce the principal amount of any Term Loan or reduce the rate of
interest thereon, or reduce any fees or other amounts payable hereunder, without
the written consent of each Lender affected thereby;

 

(iii)        postpone the date fixed for any payment of any principal of, or
interest on, any Term Loan or any fees or other amounts hereunder or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date for
the termination or reduction of any Term Loan Commitment, without the written
consent of each Lender affected thereby;

 

(iv)        change Section 2.14(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender;

 

(v)        change any of the provisions of this subsection (b) or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender;

 



57

 

 

(vi)        release all or substantially all of the guarantors, or limit the
liability of such guarantors, under any guaranty agreement guaranteeing any of
the Obligations, without the written consent of each Lender; or

 

(vii)        release all or substantially all collateral (if any) securing any
of the Obligations, without the written consent of each Lender;

 

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent without the prior written consent of the Administrative Agent.

 

(c)                Notwithstanding anything to the contrary herein, this
Agreement may be amended (or amended and restated) without the consent of any
Lender (but with the consent of the Borrower and the Administrative Agent) if,
upon giving effect to such amendment and restatement, such Lender shall no
longer be a party to this Agreement (as so amended and restated), the Term Loan
Commitments of such Lender shall have terminated (but such Lender shall continue
to be entitled to the benefits of Sections 2.12, 2.13 and 10.3), such Lender
shall have no other commitment or other obligation hereunder and such Lender
shall have been paid in full all principal, interest and other amounts owing to
it or accrued for its account under this Agreement.

 

(d)                Notwithstanding anything to the contrary herein, the
Administrative Agent may, with the consent of the Borrower only, amend, modify
or supplement any Loan Document to cure any obvious ambiguity, omission,
mistake, defect or inconsistency.

 

Section 10.3.         Expenses; Indemnification.

 

(a)                The Borrower shall pay (i) all reasonable and documented,
out-of-pocket costs and expenses of the Administrative Agent, the Lenders and
their Affiliates, including the reasonable fees, charges and disbursements of
one outside counsel for the Administrative Agent and its Affiliates, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent, the Lenders and their Affiliates and (ii) all out-of-pocket costs and
expenses (including, without limitation, the reasonable fees, charges and
disbursements of one outside counsel) incurred by the Administrative Agent or
the Required Lenders in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section, or in connection with the Term Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Term Loans.

 



58

 

 

(b)                The Borrower shall indemnify the Administrative Agent (and
any sub-agent thereof), each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Term Loan or the use
or proposed use of the proceeds therefrom, (iii) any actual or alleged presence
or Release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing (including in connection with enforcing the terms of this
Agreement (including the indemnities set forth in this Section 10.3) and any
other Loan Document, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from (x) the gross negligence or willful misconduct of such Indemnitee
or (y) a claim brought by the Borrower or any other Loan Party against an
Indemnitee (such term solely for the purposes of this Section 10.3(b)(y) shall
exclude the Administrative Agent, any sub-agent thereof and any of its Related
Parties) for a material breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document. No Indemnitee shall be liable for
any damages arising from the use by others of any information or other materials
obtained through any Platform, except as a result of such Indemnitee’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable judgment.

 

(c)                The Borrower shall pay, and hold the Administrative Agent and
each of the Lenders harmless from and against, any and all present and future
stamp, documentary, and other similar taxes with respect to this Agreement and
any other Loan Documents, any collateral described therein or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.

 

(d)                To the extent that the Borrower fails to pay any amount
required to be paid to the Administrative Agent under subsection (a), (b) or (c)
hereof, each Lender severally agrees to pay to the Administrative Agent such
Lender’s pro rata share (in accordance with its respective Term Loan Commitment
(or Term Loans, as applicable) determined as of the time that the unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified payment, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent.

 

(e)                To the extent permitted by applicable law, the Borrower shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to actual or direct damages) arising out of, in connection with or as a
result of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Term Loan or the
use of proceeds thereof; provided that nothing in this clause (e) shall relieve
the Borrower of any obligation it may have to indemnify any Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.

 

(f)                 All amounts due under this Section shall be payable promptly
after written demand therefor.

 

Section 10.4.         Successors and Assigns.

 

(a)                The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 



59

 

 

(b)                Any Lender may at any time assign to one or more assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Term Loan Commitments and Term Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

 

(i)        Minimum Amounts.

 

(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Term Loan Commitments and Term Loans at the time owing to it
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

(B)        in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Term Loan Commitment or, if the applicable Term Loan
Commitment is not then in effect, the principal outstanding balance of the Term
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Acceptance, as of the Trade Date) shall not be less than $250,000
with respect to Term Loans and in minimum increments of $250,000, unless each of
the Administrative Agent and, so long as no Event of Default pursuant to Section
8.1(a), (b), (h), (i) or (j) has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

(ii)        Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loans or the Term Loan
Commitments assigned.

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)        the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default pursuant
to Section 8.1(a), (b), (h), (i) or (j) has occurred and is continuing at the
time of such assignment or (y) such assignment is to a Lender, an Affiliate of
such Lender or an Approved Fund of such Lender; and

 

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is of
a Term Loan to a Lender, an Affiliate of such Lender or an Approved Fund of such
Lender.

 

(iv)        Assignment and Acceptance. The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.13(g).

 



60

 

 

(v)        No Assignment to the Borrower. No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)        No Assignment to Natural Persons. No such assignment shall be made
to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, and receipt by the Administrative Agent of
the processing and recordation fee set forth in Section 10.4(b)(iv) above, the
assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 2.12, 2.13 and 10.3 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. If the consent of the Borrower to an assignment
is required hereunder (including a consent to an assignment which does not meet
the minimum assignment thresholds specified above), the Borrower shall be deemed
to have given its consent unless it shall object thereto by written notice to
the Administrative Agent within five (5) Business Days after notice thereof has
actually been delivered by the assigning Lender (through the Administrative
Agent) to the Borrower.

 

(c)                The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Term Loan
Commitments of, and principal amount of the Term Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). Information
contained in the Register with respect to any Lender shall be available for
inspection by such Lender at any reasonable time and from time to time upon
reasonable prior notice; information contained in the Register shall also be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice. In establishing and maintaining the Register,
the Administrative Agent shall serve as the Borrower’s agent solely for tax
purposes and solely with respect to the actions described in this Section, and
the Borrower hereby agrees that, to the extent Wilmington Trust, National
Association serves in such capacity, Wilmington Trust, National Association and
its officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees”.

 

(d)                Any Lender may at any time, without the consent of, or notice
to, the Borrower, or the Administrative Agent, sell participations to any Person
(other than a natural person, the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Term Loan Commitment and/or the Term Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

 



61

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Term Loan Commitment of such
Lender; (ii) reduce the principal amount of any Term Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder; (iii) postpone the date
fixed for any payment of any principal of, or interest on, any Term Loan or any
fees hereunder or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date for the termination or reduction of any Term Loan
Commitment; (iv) change Section 2.14(b) or (c) in a manner that would alter the
pro rata sharing of payments required thereby; (v) change any of the provisions
of Section 10.2(b) or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder; (vi) release all or substantially
all of the guarantors, or limit the liability of such guarantors, under any
guaranty agreement guaranteeing any of the Obligations; or (vii) release all or
substantially all collateral (if any) securing any of the Obligations. Subject
to subsection (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.12, and 2.13 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section; provided that such Participant agrees to be
subject to Section 2.15 as though it were a Lender. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.7 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.14 as though it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register in the United States
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Term Loans
or other obligations under the Loan Documents (the “Participant Register”). The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. The Borrower and the
Administrative Agent shall have inspection rights to such Participant Register
(upon reasonable prior notice to the applicable Lender) solely for purposes of
demonstrating that such Term Loans or other obligations under the Loan Documents
are in “registered form” for purposes of the Code. For the avoidance of doubt,
the Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(e)                A Participant shall not be entitled to receive any greater
payment under Sections 2.12 and 2.13 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant shall not be entitled to the
benefits of Section 2.13 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.13(f) as though it were a Lender.

 

(f)                 Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including, without limitation, any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 



62

 

 

Section 10.5.         Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)                This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be construed
in accordance with and be governed by the law of the State of New York.

 

(b)                The Borrower hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York, and of the Supreme Court
of the State of New York sitting in New York county, and of any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or New York state court or, to the extent permitted by applicable
law, such appellate court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

 

(c)                The Borrower irrevocably and unconditionally waives any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding described in subsection (b) of this Section and
brought in any court referred to in subsection (b) of this Section. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)                Each party to this Agreement irrevocably consents to the
service of process in the manner provided for notices in Section 10.1. Nothing
in this Agreement or in any other Loan Document will affect the right of any
party hereto to serve process in any other manner permitted by law.

 

Section 10.6.         WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



63

 

 

Section 10.7.         Right of Set-off. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, each Lender shall have the right, at any time or from time to time upon
the occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
to or for the credit or the account of the Borrower against any and all
Obligations held by such Lender irrespective of whether such Lender shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender agrees promptly to notify the Administrative Agent and the Borrower after
any such set-off and any application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such set-off and
application. Each Lender agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender.

 

Section 10.8.         Counterparts; Integration. This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. This Agreement, the Fee Letters, the
other Loan Documents, and any separate letter agreements relating to any fees
payable to the Administrative Agent, the Lenders and their Affiliates constitute
the entire agreement among the parties hereto and thereto and their affiliates
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.
Delivery of an executed counterpart to this Agreement or any other Loan Document
by facsimile transmission or by electronic mail in pdf format shall be as
effective as delivery of a manually executed counterpart hereof.

 

Section 10.9.         Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates, reports, notices
or other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Term Loans, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Term Loan or any fee or any other
amount payable under this Agreement is outstanding and unpaid and so long as the
Term Loan Commitments have not expired or terminated. The provisions of Sections
2.12, 2.13, 9.8 and 10.3 and Article IX shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Term Loans, the expiration or termination of the
Term Loan Commitments, the termination of this Agreement or any provision hereof
or the resignation or removal of the Administrative Agent.

 

Section 10.10.     Severability. Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 10.11.     Confidentiality. Each of the Administrative Agent and the
Lenders agrees to take normal and reasonable precautions to maintain the
confidentiality of any Information (as defined below) relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, except that
such Information may be disclosed (i) to any Related Party of the Administrative
Agent or any such Lender including, without limitation, accountants, legal
counsel and other advisors, (ii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iii) to the extent
requested by any regulatory agency or authority purporting to have jurisdiction
over it (including any self-regulatory authority such as the National
Association of Insurance Commissioners), (iv) to the extent that such
Information becomes publicly available other than as a result of a breach of
this Section, or which becomes available to the Administrative Agent, any Lender
or any Related Party of any of the foregoing on a non-confidential basis from a
source other than the Borrower or any of its Subsidiaries, (v) in connection
with the exercise of any remedy hereunder or under any other Loan Documents or
any suit, action or proceeding relating to this Agreement or any other Loan
Documents or the enforcement of rights hereunder or thereunder, (vi) subject to
execution by such Person of an agreement containing provisions substantially the
same as those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (B) any actual or prospective party (or its Related
Parties) to any swap or derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (vii) to any rating agency, (viii) to the CUSIP Service
Bureau or any similar organization, or (ix) with the consent of the Borrower.
Any Person required to maintain the confidentiality of any Information as
provided for in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord its
own confidential Information. In the event of any conflict between the terms of
this Section and those of any other Contractual Obligation entered into with any
Credit Party (whether or not a Loan Document), the terms of this Section shall
govern. The Sole Lead Arranger may, at its own expense, place customary
tombstone announcements and advertisements or otherwise publicize its engagement
hereunder (which may include the reproduction of any Loan Party’s name and logo
and other publicly available Information) in financial and other newspapers and
journals and marketing materials describing its services hereunder. Further, the
Sole Lead Arranger may provide to market data collectors, such as league table,
or other service providers to the lending industry, Information regarding the
closing date, size, type, purpose of, and parties to, the credit facilities
established hereunder.

 



64

 

 

For purposes of this Section, “Information” means all written information
received from any Loan Party or any Subsidiary relating to a Loan Party or any
Subsidiary or any of their respective businesses, other than any such
information that is available to any Lender on a nonconfidential basis prior to
disclosure by a Loan Party or any Subsidiary, provided that, in the case of
information received from a Loan Party or any Subsidiary after the date hereof,
any information not marked “PUBLIC” at the time of delivery will be deemed to be
confidential; provided that any information marked “PUBLIC” may also be marked
“Confidential”.

 

Section 10.12.     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Term Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Term Loan under applicable law (collectively, the “Charges”),
shall exceed the maximum lawful rate of interest (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by a Lender holding such
Term Loan in accordance with applicable law, the rate of interest payable in
respect of such Term Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Term
Loan but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Term Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Rate to the date of repayment (to the extent permitted by
applicable law), shall have been received by such Lender.

 

Section 10.13.     Waiver of Effect of Corporate Seal. The Borrower represents
and warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
Requirement of Law, agrees that this Agreement is delivered by the Borrower
under seal and waives any shortening of the statute of limitations that may
result from not affixing the corporate seal to this Agreement or such other Loan
Documents.

 

Section 10.14.     Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that, pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Loan Party in accordance with the Patriot Act.

 



65

 

 

Section 10.15.     No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that (i) (A) the services regarding
this Agreement  provided by the Administrative Agent and/or the Lenders are
arm’s-length commercial transactions between  the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, (B) each of the Borrower and the other
Loan Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate, and (C) the Borrower and
each other Loan Party is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and  by the other Loan Documents; (ii) (A) each of the
Administrative Agent and the Lenders is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person, and (B) neither the Administrative Agent nor any Lender has
any obligation to the Borrower, any other Loan Party or any of their Affiliates 
with respect to the transaction contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii)  the
Administrative Agent, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower, the other Loan Parties and their respective Affiliates, and
each of the Administrative Agent and the Lenders has no obligation to disclose
any of such interests to  the Borrower, any other Loan Party or any of their
respective Affiliates.  To the fullest extent permitted by law, each of the
Borrower and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

Section 10.16.     Location of Closing. Each Lender acknowledges and agrees that
it has delivered, with the intent to be bound, its executed counterparts of this
Agreement to the Administrative Agent, c/o King & Spalding LLP, 1185 Avenue of
the Americas, New York, New York 10036. Each Loan Party acknowledges and agrees
that it has delivered, with the intent to be bound, its executed counterparts of
this Agreement and each other Loan Document, together with all other documents,
instruments, opinions, certificates and other items required under Section 3.1,
to the Administrative Agent, c/o King & Spalding LLP, 1185 Avenue of the
Americas, New York, New York 10036. All parties agree that the closing of the
transactions contemplated by this Agreement has occurred in New York.

 

Section 10.17.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                      the application of any Write-Down and Conversion Powers
by an EEA Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEA Financial Institution;
and

 

(b)                      the effects of any Bail-in Action on any such
liability, including, if applicable (i) a reduction in full or in part or
cancellation of any such liability, (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document or
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 



66

 

 

Section 10.18.     Certain ERISA Matters.

 

(a)                      Each Lender (x) represents and warrants, as of the date
such Person became a Lender party hereto, to, and (y) covenants, from the date
such Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i)                 such Lender is not using “plan assets” (within the meaning
of Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans, the Term Loan Commitments or this Agreement,

 

(ii)               the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans, the Term Loan Commitments and this Agreement,

 

(iii)             (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Term
Loans, the Term Loan Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Term Loans, the Term
Loan Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Term Loans, the Term Loan Commitments and this Agreement,
or

 

(iv)              such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)                      In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Term Loans, the Term Loan Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

 



67

 



 

Section 10.19.     Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Obligations or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)                      In the event a Covered Entity that is party to a
Supported QFC (each, a “Covered Party”) becomes subject to a proceeding under a
U.S. Special Resolution Regime, the transfer of such Supported QFC and the
benefit of such QFC Credit Support (and any interest and obligation in or under
such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.

 

(b)                      As used in this Section 10.19, the following terms have
the following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

(i)                 a “covered entity” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §252.82(b);

 

(ii)               a “covered bank” as that term is defined in, and interpreted
in accordance with, 12 C.F.R. §47.3(b); or

 

(iii)             a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

(remainder of page left intentionally blank)

  

68

 



  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BORROWER:       GTY TECHNOLOGY HOLDINGS INC.       By /s/ John Curran    
Name: John Curran     Title: Chief Financial Officer       SUBSIDIARY LOAN
PARTIES:       CITYBASE, INC.       By /s/ John Curran     Name: John Curran    
Title: Vice President       ECIVIS, INC.       By /s/ John Curran     Name: John
Curran     Title: Vice President       OPEN COUNTER ENTERPRISES INC.       By
/s/ John Curran     Name: John Curran     Title: Vice President       SHERPA
GOVERNMENT SOLUTIONS LLC, a   Delaware limited liability company       By /s/
John Curran     Name: John Curran     Title: Vice President

 

SIGNATURE PAGE TO

CREDIT AGREEMENT

 



 

 

 

  SHERPA GOVERNMENT SOLUTIONS LLC, a   Colorado limited liability company      
By: Sherpa Government Solutions LLC, a   Delaware limited liability company, its
Sole Member       By /s/ John Curran     Name: John Curran     Title: Vice
President           QUESTICA LTD.       By /s/ John Curran     Name: John Curran
    Title: Director       BONFIRE INTERACTIVE LTD.   QUESTICA SOFTWARE INC.  
QUESTICA USCDN INVESTMENTS INC.   1176370 B.C. UNLIMITED LIABILITY COMPANY  
1176363 B.C. LTD.   1176368 B.C. LTD.       By /s/ John Curran     Name: John
Curran     Title: Director

 

SIGNATURE PAGE TO

CREDIT AGREEMENT

 



 

 

 

  Wilmington Trust, National Association   as the Administrative Agent       By
/s/ Nicole Kroll     Name: Nicole Kroll     Title: Assistant Vice President

 

SIGNATURE PAGE TO

CREDIT AGREEMENT

 



 

 

 

  Nineteen77 Global Multi-Strategy Alpha Master Limited   as the Lender       By
/s/ Connor Burke     Name: Connor Burke     Title: Director       By /s/ Betsy
Kadlec     Name: Betsy Kadlec     Title: Managing Director, UBS O' Connor LLC

 



 

 

 

Execution Version

 



Exhibit A



Form of Assignment and Acceptance

 


THIS ASSIGNMENT AND ACCEPTANCE (this “Assignment and Acceptance”) is made and
entered into as of [_____] (the “Assignment Date”), by and between [name of
assignor] (the “Assignor”) and [name of assignee] (the “Assignee”).

 

Reference is made to the Credit Agreement, dated as of February 14, 2020 (as
amended and in effect on the date hereof, the “Credit Agreement”), among GTY
Technology Holdings Inc., a Massachusetts corporation, the lenders from time to
time party thereto and Wilmington Trust, National Association, as the
Administrative Agent for such lenders. Terms defined in the Credit Agreement are
used herein with the same meanings.

 

The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below, the interests set forth
below (the “Assigned Interest”) in the Assignor’s rights and obligations under
the Credit Agreement, including, without limitation, the interests set forth
below in the Term Loan of the Assignor on the Assignment Date, but excluding
accrued interest and fees to and excluding the Assignment Date. The Assignee
hereby acknowledges receipt of a copy of the Credit Agreement. From and after
the Effective Date, (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.

 

This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) any documentation required to be delivered by the Assignee
pursuant to Section 2.13(g) of the Credit Agreement, duly completed and executed
by the Assignee, and (ii) if the Assignee is not already a Lender under the
Credit Agreement, an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee. The Assignee shall pay the
fee payable to the Administrative Agent pursuant to Section 10.4(b) of the
Credit Agreement.

 

The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated
hereby, and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents, (iii)
the financial condition of the Borrower, any of its Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.

 

The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iii) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest, and on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (iv) attached to this Assignment and Acceptance
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee, and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 



 

 

 

From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date, unless otherwise agreed in writing by
the Administrative Agent.



This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

 

Legal Name of Assignor:

 

Legal Name of Assignee:

 

Assignee’s Address for Notices:

 

Effective Date of Assignment (the “Effective Date”):

 

Assigned Interest:

 

Facility Principal Amount Assigned Percentage Assigned of Term Loan1 Term Loan
$[_____] [_____]%

 

 



 

1Set forth, to at least 8 decimals, as a percentage of the aggregate Term Loans
of all Lenders thereunder.

 

 

 

 

The terms set forth above are hereby agreed to by the undersigned:

 

  [Name of Assignor], as Assignor         By:     Name:     Title:          
[Name of Assignee], as Assignee         By:     Name:     Title:  

 

 

 

 

The undersigned hereby consent[s] to the within assignment2:

 

GTY TECHNOLOGY HOLDINGS INC.,   as Borrower         By:     Name:     Title:    
      WILMINGTON TRUST, NATIONAL ASSOCIATION,   as Administrative Agent        
By:     Name:     Title:    

 

 



 



2Consents to be included to the extent required by Section 10.4(b) of the Credit
Agreement.

 



Exhibit A

 

 

 

 

EXHIBIT B

 

Form of Guaranty Agreement

 

[Attached]

 



 

 

 



  

 

GUARANTY AGREEMENT

 

 

dated as of February 14, 2020

 

 

made by

 

 

GTY TECHNOLOGY HOLDINGS INC.

as Borrower

 

 

and

 

 

The Guarantors FroM Time to Time Party Hereto

 

 

in favor of

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION
as Administrative Agent

 

 

 

 

 



 

TABLE OF CONTENTS

 

ARTICLE I Definitions 1 Section 1.1   Definitions. 1 Section 1.2    Other
Definitional Provisions; References.  The definition of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Schedules and Annexes shall, unless
otherwise stated, be construed to refer to Articles and Sections of, and
Schedules and Annexes to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. 1 ARTICLE II Guarantee 2 Section
2.1    Guarantee. 2 Section 2.2    Payments.  Each Guarantor hereby agrees and
guarantees that payments hereunder will be paid to the Administrative Agent
without set-off or counterclaim in U.S. dollars at the office of the
Administrative Agent specified pursuant to the Credit Agreement. 4 ARTICLE III
Acknowledgments, Waivers and Consents 4 Section 3.1   Acknowledgments, Waivers
and Consents 4 Section 3.2   No Subrogation, Contribution or Reimbursement
.Until all Guaranteed Obligations are irrevocably satisfied in full in cash and
all commitments of each Lender under the Credit Agreement or any other Loan
Document have been irrevocably terminated, notwithstanding any payment made by
any Guarantor hereunder or any set-off or application of funds of any Guarantor
by the Administrative Agent or any other Lender, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any other
Lender against the Borrower or any other Guarantor or any guarantee or right of
offset held by the Administrative Agent or any other Lender for the payment of
the Guaranteed Obligations, nor shall any Guarantor seek or be entitled to seek
any indemnity, exoneration, participation, contribution or reimbursement from
the Borrower or any other Guarantor in respect of payments made by such
Guarantor hereunder, and each Guarantor hereby expressly waives, releases and
agrees not to exercise any or all such rights of subrogation, reimbursement,
indemnity and contribution.  Each Guarantor further agrees that to the extent
that such waiver and release set forth herein is found by a court of competent
jurisdiction to be void or voidable for any reason, any rights of subrogation,
reimbursement, indemnity and contribution such Guarantor may have against the
Borrower or any other Guarantor or against any guarantee or right of offset held
by the Administrative Agent or any other Lender shall be junior and subordinate
to any rights the Administrative Agent and the other Lenders may have against
the Borrower and such Guarantor and to all right, title and interest the
Administrative Agent and the other Lenders may have in such guarantee or right
of offset. 6

 



 i 

 

 

ARTICLE IV Representations and Warranties 6 Section 4.1   Confirmation of
Representations in Credit Agreement.  Each Guarantor represents and warrants to
the Lenders that the representations and warranties set forth in Article IV of
the Credit Agreement as they relate to such Guarantor (in its capacity as a Loan
Party or a Subsidiary of the Borrower, as the case may be) or to the Loan
Documents to which such Guarantor is a party are true and correct in all
material respects (without duplication of any materiality qualifier therein);
provided that each reference in each such representation and warranty to the
Borrower’s knowledge shall, for the purposes of this Section, be deemed to be a
reference to such Guarantor’s knowledge. 6 Section 4.2   Benefit to the
Guarantors.  As of the Closing Date, the Borrower is a member of an affiliated
group of companies that includes each Guarantor, and the Borrower and the
Guarantors are engaged in related businesses permitted pursuant to Section
7.3(b) of the Credit Agreement.  Each Guarantor is a direct or indirect
Subsidiary of the Borrower, and the guaranty and surety obligations of each
Guarantor pursuant to this Agreement reasonably may be expected to benefit,
directly or indirectly, such Guarantor; and each Guarantor has determined that
this Agreement is necessary and convenient to the conduct, promotion and
attainment of the business of such Guarantor and the Borrower. 6 Section 4.3  
Legal Name, Organizational Status, Chief Executive Office.  On the Closing Date,
the correct legal name of such Guarantor, such Guarantor’s jurisdiction of
organization, organizational identification number, federal (and, if applicable,
state) taxpayer identification number and the location of such Guarantor’s chief
executive office or sole place of business are specified on Schedule 2. 7

 



 ii 

 

 

Section 4.4    Truth of Information.  All information set forth in any schedule,
certificate or other writing at any time heretofore or hereafter furnished by
such Guarantor to the Administrative Agent or any other Lender, and all other
written information heretofore or hereafter furnished by such Guarantor to the
Administrative Agent or any other Lender, is and will be true and correct in all
material respects as of the date furnished. 7 ARTICLE V Covenants 7 Section
5.1   Covenants in Credit Agreement.  In the case of each Guarantor, such
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Guarantor or any of its Subsidiaries.
7 ARTICLE VI Remedial Provisions 7 ARTICLE VII The Administrative Agent 8
Section 7.1    Authority of the Administrative Agent.  Each Guarantor
acknowledges that the rights and responsibilities of the Administrative Agent
under this Agreement with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between the Administrative Agent and the
other Lenders, be governed by the Credit Agreement and by such other agreements
with respect thereto as may exist from time to time among them, but, as between
the Administrative Agent and the Guarantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority. 8
ARTICLE VIII Subordination of Indebtedness 8 Section 8.1   Subordination of All
Guarantor Claims.  As used herein, the term “Guarantor Claims” shall mean all
debts and obligations of the Borrower or any other Guarantor to any Guarantor,
whether such debts and obligations now exist or are hereafter incurred or arise,
or whether the obligation of the debtor thereon be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such debts or obligations be evidenced by note, contract, open account, or
otherwise, and irrespective of the Person or Persons in whose favor such debts
or obligations may, at their inception, have been or may hereafter be created,
or the manner in which they have been or may hereafter be acquired.  After the
occurrence and during the continuation of an Event of Default, no Guarantor
shall receive or collect, directly or indirectly, from any obligor in respect
thereof any amount upon the Guarantor Claims. 8

 



 iii 

 

 

Section 8.2   Claims in Bankruptcy.  In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief or other insolvency proceedings
involving any Guarantor, the Administrative Agent on behalf of the Lenders shall
have the right to prove their claim in any proceeding, so as to establish their
rights hereunder and receive directly from the receiver, trustee or other court
custodian dividends and payments which would otherwise be payable upon Guarantor
Claims.  Each Guarantor hereby assigns such dividends and payments to the
Administrative Agent for the benefit of the Lenders for application against the
Guaranteed Obligations as provided in the Credit Agreement.  Should the
Administrative Agent or any other Lender receive, for application upon the
Guaranteed Obligations, any such dividend or payment which is otherwise payable
to any Guarantor, and which, as between such Guarantor, shall constitute a
credit upon the Guarantor Claims, then upon payment in full of the Guaranteed
Obligations and termination of all Term Loan Commitments, the intended recipient
shall become subrogated to the rights of the Administrative Agent and the other
Lenders to the extent that such payments to the Administrative Agent and the
other Lenders on the Guarantor Claims have contributed toward the liquidation of
the Guaranteed Obligations, and such subrogation shall be with respect to that
proportion of the Guaranteed Obligations which would have been unpaid if the
Administrative Agent and the other Lenders had not received dividends or
payments upon the Guarantor Claims. 8 Section 8.3    Payments Held in Trust. In
the event that, notwithstanding Section 8.1 and Section 8.2, any Guarantor
should receive any funds, payments, claims or distributions which are prohibited
by such Sections, then it agrees (a) to hold in trust for the Administrative
Agent and the other Lenders an amount equal to the amount of all funds,
payments, claims or distributions so received, and (b) that it shall have
absolutely no dominion over the amount of such funds, payments, claims or
distributions except to pay them promptly to the Administrative Agent, for the
benefit of the Lenders; and each Guarantor covenants promptly to pay the same to
the Administrative Agent. 8

 



 iv 

 

  

ARTICLE IX Miscellaneous 9 Section 9.1    Waiver.  No failure on the part of the
Administrative Agent or any other Lender to exercise and no delay in exercising,
and no course of dealing with respect to, any right, remedy, power or privilege
under any of the Loan Documents shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under any of the
Loan Documents preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege.  The rights, remedies, powers and
privileges provided herein are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.  The exercise by the
Administrative Agent of any one or more of the rights, powers and remedies
herein shall not be construed as a waiver of any other rights, powers and
remedies, including, without limitation, any rights of set-off. 9 Section 9.2   
Notices.  All notices and other communications provided for herein shall be
given in the manner and subject to the terms of Section 10.1 of the Credit
Agreement; provided that any such notice, request or demand to or upon any
Guarantor shall be addressed to such Guarantor at its notice address set forth
on Schedule 1. 9 Section 9.3    Payment of Expenses, Indemnities.  Section 10.3
of the Credit Agreement is hereby incorporated herein, mutatis mutandis. 9
Section 9.4    Currency of Payment  Each Guarantor hereby agrees that payments
hereunder on account of the Guaranteed Obligations shall be made in the currency
agreed to pursuant to the Credit Agreement (the “Agreed Currency”) in which the
Guaranteed Obligations are payable and, if any payment is received in another
currency (the “Other Currency”), such payment shall constitute a discharge of
the liability of such Guarantor hereunder only to the extent of the amount of
the Agreed Currency which the Administrative Agent is able to purchase with the
amount of the Other Currency received by it on the business day next following
such receipt in accordance with normal procedures and after deducting any
premium and costs of exchange. 9 Section 9.5    Judgment Currency 9 Section 9.6 
Amendments in Writing.  None of the terms or provisions of this Agreement may be
waived, amended, supplemented or otherwise modified except in accordance with
Section 10.2 of the Credit Agreement. 10 Section 9.7    Successors and Assigns. 
This Agreement shall be binding upon the successors and assigns of each
Guarantor and shall inure to the benefit of the Administrative Agent and the
other Lenders, the future holders of the Term Loans, and their respective
successors and assigns; provided that no Guarantor may assign, transfer or
delegate any of its rights or Guaranteed Obligations under this Agreement
without the prior written consent of the Administrative Agent and the Lenders.
10

 



 v 

 

 

Section 9.8   Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. 10
Section 9.9    Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.  Delivery of an executed counterpart to this Agreement by
facsimile transmission or by electronic mail in pdf format shall be as effective
as delivery of a manually executed counterpart hereof. 10 Section 9.10   
Survival.  The obligations of the parties under Section 9.3 shall survive the
repayment of the Guaranteed Obligations and the termination of the Credit
Agreement and the Term Loan Commitments.  To the extent that any payments on the
Guaranteed Obligations are subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then, to such extent, the Guaranteed Obligations so satisfied
shall be revived and continue as if such payment or proceeds had not been
received and the Administrative Agent’s and the other Lenders’ rights, powers
and remedies under this Agreement and each other applicable Loan Document shall
continue in full force and effect.  In such event, each applicable Loan Document
shall be automatically reinstated and each Guarantor shall take such action as
may be reasonably requested by the Administrative Agent and the other Lenders to
effect such reinstatement. 10 Section 9.11    Captions.  Captions and section
headings appearing herein are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement. 10 Section 9.12    No Oral Agreements.  The Loan Documents embody the
entire agreement and understanding between the parties and supersede all other
agreements and understandings between such parties relating to the subject
matter hereof and thereof.  The Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.  There are no
unwritten oral agreements between the parties. 10 Section 9.13    Governing Law;
Submission to Jurisdiction.  Section 10.5 of the Credit Agreement is hereby
incorporated herein, mutatis mutandis, provided that, in the case of the
Canadian Guarantors, for the purposes of Section 10.5(a) the reference to the
law of State of New York shall be deemed to be the laws of the Province of
British Columbia and the federal laws applicable therein. 11

 



 vi 

 

 

Section 9.14    WAIVER OF JURY TRIAL.  Section 10.6 of the Credit Agreement is
hereby incorporated herein, mutatis mutandis. 11 Section 9.15    Acknowledgments
11 Section 9.16    Additional Guarantors.  Each Person that is required to
become a party to this Agreement pursuant to Section 5.10 of the Credit
Agreement and is not a signatory hereto shall become a Guarantor for all
purposes of this Agreement upon execution and delivery by such Person of a
Joinder Agreement in the form of Annex I. 11 Section 9.17    Set-Off.  Each
Guarantor agrees that, in addition to (and without limitation of) any right of
set-off, bankers’ lien or counterclaim a Lender may otherwise have, each Lenders
shall have the right and be entitled (after consultation with the Administrative
Agent), at its option, to offset (i) balances held by it or by any of its
Affiliates for account of any Guarantor or any of its Subsidiaries at any of its
offices, in dollars or in any other currency, and (ii) Obligations then due and
payable to such Lender (or any Affiliate of such Lender), which are not paid
when due, in which case it shall promptly notify the Borrower and the
Administrative Agent thereof; provided that such Lender’s failure to give such
notice shall not affect the validity thereof. 12 Section 9.18    Releases.  Upon
the complete payment in full in cash of all Guaranteed Obligations and the
termination of the Credit Agreement and all Term Loan Commitments, the
Administrative Agent, at the written request and expense of the Borrower, will
promptly release the Guarantors from their respective obligations under the
Guaranty, without recourse, representation, warranty or other assurance of any
kind, and declare this Agreement to be of no further force or effect.  The
Guaranteed Obligations and all of the rights, powers and remedies in connection
herewith shall remain in full force and effect until the Administrative Agent
has, executed a written release or termination statement releasing the
Guarantors from their obligations under the Guaranty, which written release or
termination statement shall contain a customary provision releasing the
Administrative Agent and the Lenders from all claims by the Borrower or any of
its Subsidiaries relating to this Agreement, the other Loan Documents, the Term
Loans, the Term Loan Commitments and anything related to the foregoing. 12

 



 vii 

 

  

Section 9.19    Reinstatement.  The obligations of each Guarantor under this
Agreement (including, without limitation, with respect to the guarantee
contained in Article II) shall continue to be effective, or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any of the
Obligations is rescinded or must otherwise be restored or returned by the
Administrative Agent or any other Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any other
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any other
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made. 12 Section 9.20    Acceptance.  Each Guarantor
hereby expressly waives notice of acceptance of this Agreement, acceptance on
the part of the Administrative Agent and the other Lenders being conclusively
presumed by their request for this Agreement and delivery of the same to the
Administrative Agent.

12

 

 



 viii 

 

 

 Schedules

 

Schedule 1  -  Notice Addresses Schedule 2  -  Legal Name, Organizational
Status, Chief Executive Office

 

Annexes

 

Annex I  -  Form of Joinder Agreement

 



 ix 

 

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT, dated as of February 14, 2020 is made by GTY Technology
Holdings INC., a Massachusetts corporation (the “Borrower”), and certain
Subsidiaries of the Borrower identified on the signature pages hereto as
“Guarantors” (together with any other Subsidiary of the Borrower that becomes a
party hereto from time to time after the date hereof, each, a “Guarantor” and,
collectively, the “Guarantors”), in favor of Wilmington Trust, National
Association, as administrative agent (in such capacity, together with its
successors in such capacity, the “Administrative Agent”) for the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower is entering into that certain Credit Agreement, dated as
of the date hereof, by and among the Borrower, the lenders from time to time
parties thereto and the Administrative Agent, providing for a term loan facility
(as amended, restated, supplemented, replaced, increased, refinanced or
otherwise modified from time to time, the “Credit Agreement”); and

 

WHEREAS, it is a condition precedent to the obligations of the Lenders and the
Administrative Agent under the Loan Documents that the Guarantors are required
to enter into this Agreement, pursuant to which the Guarantors shall guaranty
all Obligations of the Borrower;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Guarantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Lenders, as follows:

 

ARTICLE I

Definitions

 

Section 1.1            Definitions. (a)Each term defined above shall have the
meaning set forth above for all purposes of this Agreement. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings assigned to such terms in the Credit Agreement.

 

(b)            The following terms shall have the following meanings:

 

“Agreement” shall mean this Guaranty Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Canadian Guarantors” shall mean Bonfire Interactive Ltd., Questica Inc.,
Questica US/CDN Inc. and any other Guarantor incorporated, amalgamated or
continued under the laws of Canada or any Province thereunder that become a
party hereto from time to time after the date hereof.

 

“Guaranteed Obligations” shall have the meaning set forth in Section 2.1(a).

 

Section 1.2            Other Definitional Provisions; References. The definition
of terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Schedules and Annexes shall, unless
otherwise stated, be construed to refer to Articles and Sections of, and
Schedules and Annexes to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 



   

 

 

ARTICLE II

Guarantee

 

Section 2.1            Guarantee. (a)(a) Each Guarantor unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, (i) the due and punctual payment of all
Obligations of the Borrower and the other Loan Parties, including, without
limitation, (A) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Term Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (B) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Loan Parties to the
Administrative Agent and the Lenders under the Credit Agreement and the other
Loan Documents; (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Loan Parties under or pursuant to
the Credit Agreement and the other Loan Documents (all the monetary and other
obligations referred to in the preceding clauses (i) and (ii) being collectively
called the “Guaranteed Obligations”). Each Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from such Guarantor, and that such Guarantor will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Guaranteed Obligations.

 

(b)            Each Guarantor further agrees that its guarantee constitutes a
guarantee of payment when due and not of collection, and waives any right to
require that any resort be had by the Administrative Agent or any Lender to any
of the security held for payment of the Guaranteed Obligations or to any balance
of any deposit account or credit on the books of the Administrative Agent or any
Lender in favor of the Borrower or any other Guarantor.

 

(c)            It is the intent of each Guarantor and the Administrative Agent
that the maximum obligations of the Guarantors hereunder shall be, but not in
excess of:

 

(i)            in a case or proceeding commenced by or against any Guarantor
under the provisions of Title 11 of the United States Code, 11 U.S.C. §§101 et
seq., as amended and in effect from time to time (the “Bankruptcy Code”), on or
within one year from the date on which any of the Guaranteed Obligations are
incurred, the maximum amount which would not otherwise cause the Guaranteed
Obligations (or any other obligations of such Guarantor owed to the
Administrative Agent or the Lenders) to be avoidable or unenforceable against
such Guarantor under (i) Section 548 of the Bankruptcy Code or (ii) any state
fraudulent transfer or fraudulent conveyance act or statute applied in any such
case or proceeding by virtue of Section 544 of the Bankruptcy Code; or

 



 2 

 

 

(ii)           in a case or proceeding commenced by or against any Guarantor
under the Bankruptcy Code subsequent to one year from the date on which any of
the Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Lenders) to be avoidable or
unenforceable against such Guarantor under any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding by
virtue of Section 544 of the Bankruptcy Code; or

 

(iii)          in a case or proceeding commenced by or against any Guarantor
under any law, statute or regulation other than the Bankruptcy Code or any
Debtor Relief Laws (including, without limitation, any other bankruptcy,
reorganization, arrangement, moratorium, readjustment of debt, dissolution,
receivership, liquidation or similar debtor relief laws), the maximum amount
which would not otherwise cause the Guaranteed Obligations (or any other
obligations of such Guarantor to the Administrative Agent or the Lenders) to be
avoidable or unenforceable against such Guarantor under such law, statute or
regulation, including, without limitation, any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding.

 

The substantive laws under which the possible avoidance or unenforceability of
the Guaranteed Obligations (or any other obligations of such Guarantor to the
Administrative Agent or the Lenders) as may be determined in any case or
proceeding shall hereinafter be referred to as the “Avoidance Provisions”. To
the extent set forth in clauses (i), (ii) and (iii) of this subsection, but only
to the extent that the Guaranteed Obligations would otherwise be subject to
avoidance or found unenforceable under the Avoidance Provisions, if any
Guarantor is not deemed to have received valuable consideration, fair value or
reasonably equivalent value for the Guaranteed Obligations, or if the Guaranteed
Obligations would render such Guarantor insolvent, or leave such Guarantor with
an unreasonably small capital to conduct its business, or cause such Guarantor
to have incurred debts (or to have intended to have incurred debts) beyond its
ability to pay such debts as they mature, in each case as of the time any of the
Guaranteed Obligations are deemed to have been incurred under the Avoidance
Provisions and after giving effect to the contribution by such Guarantor, the
maximum Guaranteed Obligations for which such Guarantor shall be liable
hereunder shall be reduced to that amount which, after giving effect thereto,
would not cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Lenders), as so reduced, to be
subject to avoidance or unenforceability under the Avoidance Provisions.

 

This subsection is intended solely to preserve the rights of the Administrative
Agent and the Lenders hereunder to the maximum extent that would not cause the
Guaranteed Obligations of such Guarantor to be subject to avoidance or
unenforceability under the Avoidance Provisions, and neither the Guarantors nor
any other Person shall have any right or claim under this subsection as against
the Administrative Agent or any Lender that would not otherwise be available to
such Person under the Avoidance Provisions.

 

Notwithstanding the foregoing, this subsection 2.1(c) shall not apply to the
Canadian Guarantors.

 

(d)            Each Guarantor agrees that if the maturity of any of the
Guaranteed Obligations is accelerated by bankruptcy or otherwise, such maturity
shall also be deemed accelerated for the purpose of this guarantee without
demand or notice to such Guarantor. The guarantee contained in this Article
shall remain in full force and effect until all Guaranteed Obligations are
irrevocably satisfied in full and all Term Loan Commitments have been
irrevocably terminated, notwithstanding that, from time to time during the term
of the Credit Agreement, no Obligations may be outstanding.

 



 3 

 

 

Section 2.2            Payments. Each Guarantor hereby agrees and guarantees
that payments hereunder will be paid to the Administrative Agent without set-off
or counterclaim in U.S. dollars at the office of the Administrative Agent
specified pursuant to the Credit Agreement.
 

ARTICLE III

Acknowledgments, Waivers and Consents

 

Section 3.1            Acknowledgments, Waivers and Consents.

 

(a)            Each Guarantor acknowledges and agrees that the obligations
undertaken by it under this Agreement involve the guarantee of obligations of
Persons other than such Guarantor and that such Guarantor’s guarantee of the
Guaranteed Obligations are absolute, irrevocable and unconditional under any and
all circumstances. In full recognition and furtherance of the foregoing, each
Guarantor understands and agrees, to the fullest extent permitted under
applicable law and except as may otherwise be expressly and specifically
provided in the Loan Documents, that each Guarantor shall remain obligated
hereunder (including, without limitation, with respect to each Guarantor the
guarantee made by it herein), and the enforceability and effectiveness of this
Agreement and the liability of such Guarantor, and the rights, remedies, powers
and privileges of the Administrative Agent and the other Lenders under this
Agreement and the other Loan Documents, shall not be affected, limited, reduced,
discharged or terminated in any way:

 

(i)            notwithstanding that, without any reservation of rights against
any Guarantor and without notice to or further assent by any Guarantor, (A) any
demand for payment of any of the Guaranteed Obligations made by the
Administrative Agent or any other Lender may be rescinded by the Administrative
Agent or such other Lender and any of the Guaranteed Obligations continued; (B)
the Guaranteed Obligations, and the liability of any other Person upon or for
any part thereof may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by, or any indulgence or forbearance in respect thereof granted by, the
Administrative Agent or any other Lender; (C) the Credit Agreement, the other
Loan Documents and all other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders, all Lenders, or the
other parties thereto, as the case may be) may deem advisable from time to time;
(D) the Borrower, any Guarantor or any other Person may from time to time accept
or enter into new or additional agreements, security documents, guarantees or
other instruments in addition to, in exchange for or relative to any Loan
Document; (E) any collateral security, guarantee or right of offset at any time
held by the Administrative Agent or any other Lender for the payment of the
Guaranteed Obligations may be sold, exchanged, waived, surrendered or released;
and (F) any other event shall occur which constitutes a defense or release of
sureties generally; and

 



 4 

 

 

(ii)           regardless of, and each Guarantor hereby expressly waives to the
fullest extent permitted by law any defense now or in the future arising by
reason of, (A) the illegality, invalidity or unenforceability of the Credit
Agreement, any other Loan Document, any of the Guaranteed Obligations or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any other Lender; (B) any defense,
set-off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by any Guarantor or any other
Person against the Administrative Agent or any other Lender; (C) the insolvency,
bankruptcy arrangement, reorganization, adjustment, composition, receivership,
liquidation, disability, dissolution or lack of power of any Guarantor or any
other Person at any time liable for the payment of all or part of the Guaranteed
Obligations or the failure of the Administrative Agent or any other Lender to
file or enforce a claim in bankruptcy or other proceeding with respect to any
Person, or any sale, lease or transfer of any or all of the assets of any
Guarantor, or any changes in the shareholders of any Guarantor; (D) any failure
of the Administrative Agent or any other Lender to marshal assets in favor of
any Guarantor or any other Person, to pursue or exhaust any right, remedy, power
or privilege it may have against any Guarantor or any other Person or to take
any action whatsoever to mitigate or reduce any Guarantor’s liability under this
Agreement or any other Loan Document; (E) any law which provides that the
obligation of a surety or guarantor must neither be larger in amount nor in
other respects more burdensome than that of the principal or which reduces a
surety’s or guarantor’s obligation in proportion to the principal obligation;
(F) the possibility that the Guaranteed Obligations may at any time and from
time to time exceed the aggregate liability of such Guarantor under this
Agreement; or (G) any other circumstance or act whatsoever, including any action
or omission of the type described in subsection (a)(i) of this Section (with or
without notice to or knowledge of any Guarantor), which constitutes, or might be
construed to constitute, an equitable or legal discharge or defense of the
Borrower for the Obligations, or of such Guarantor under the guarantee contained
in Article II, or which might be available to a surety or guarantor, in
bankruptcy or in any other instance.

 

(b)            Each Guarantor hereby waives to the extent permitted by law (i)
except as expressly provided otherwise in any Loan Document, all notices to such
Guarantor, or to any other Person, including, but not limited to, notices of the
acceptance of this Agreement, the guarantee contained in Article II or the
creation, renewal, extension, modification or accrual of any Guaranteed
Obligations, or notice of or proof of reliance by the Administrative Agent or
any other Lender upon the guarantee contained in Article II, or of default in
the payment or performance of any of the Guaranteed Obligations owed to the
Administrative Agent or any other Lender and enforcement of any right or remedy
with respect thereto, or notice of any other matters relating thereto; the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in Article II and no notice of creation
of the Guaranteed Obligations or any extension of credit already or hereafter
contracted by or extended to the Borrower need be given to any Guarantor, and
all dealings between the Borrower and any of the Guarantors, on the one hand,
and the Administrative Agent and the other Lenders, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in Article II; (ii) diligence and demand of payment,
presentment, protest, dishonor and notice of dishonor; (iii) any statute of
limitations affecting any Guarantor’s liability hereunder or the enforcement
thereof; (iv) all rights of revocation with respect to the guarantee contained
in Article II; and (v) all principles or provisions of law which conflict with
the terms of this Agreement and which can, as a matter of law, be waived.

 

(c)            When making any demand hereunder or otherwise pursuing its rights
and remedies hereunder against any Guarantor, the Administrative Agent or any
other Lender may, but shall be under no obligation to, join or make a similar
demand on or otherwise pursue or exhaust such rights and remedies as it may have
against the Borrower, any other Guarantor or any other Person or against any
guarantee for the Guaranteed Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent or any other Lender to make
any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Guarantor or any other Person or any such
guarantee or right of offset, shall not relieve any Guarantor of any obligation
or liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any other Lender against any Guarantor. For the purposes hereof,
“demand” shall include the commencement and continuance of any legal
proceedings.

 



 5 

 

 

Section 3.2            No Subrogation, Contribution or Reimbursement .Until all
Guaranteed Obligations are irrevocably satisfied in full in cash and all
commitments of each Lender under the Credit Agreement or any other Loan Document
have been irrevocably terminated, notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
the Administrative Agent or any other Lender, no Guarantor shall be entitled to
be subrogated to any of the rights of the Administrative Agent or any other
Lender against the Borrower or any other Guarantor or any guarantee or right of
offset held by the Administrative Agent or any other Lender for the payment of
the Guaranteed Obligations, nor shall any Guarantor seek or be entitled to seek
any indemnity, exoneration, participation, contribution or reimbursement from
the Borrower or any other Guarantor in respect of payments made by such
Guarantor hereunder, and each Guarantor hereby expressly waives, releases and
agrees not to exercise any or all such rights of subrogation, reimbursement,
indemnity and contribution. Each Guarantor further agrees that to the extent
that such waiver and release set forth herein is found by a court of competent
jurisdiction to be void or voidable for any reason, any rights of subrogation,
reimbursement, indemnity and contribution such Guarantor may have against the
Borrower or any other Guarantor or against any guarantee or right of offset held
by the Administrative Agent or any other Lender shall be junior and subordinate
to any rights the Administrative Agent and the other Lenders may have against
the Borrower and such Guarantor and to all right, title and interest the
Administrative Agent and the other Lenders may have in such guarantee or right
of offset.

 

ARTICLE IV

Representations and Warranties

 

To induce the Administrative Agent and the other Lenders to enter into the
Credit Agreement and the other Loan Documents, to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder, each Guarantor
represents and warrants to the Administrative Agent and each other Lender as
follows:

 

Section 4.1            Confirmation of Representations in Credit Agreement. Each
Guarantor represents and warrants to the Lenders that the representations and
warranties set forth in Article IV of the Credit Agreement as they relate to
such Guarantor (in its capacity as a Loan Party or a Subsidiary of the Borrower,
as the case may be) or to the Loan Documents to which such Guarantor is a party
are true and correct in all material respects (without duplication of any
materiality qualifier therein); provided that each reference in each such
representation and warranty to the Borrower’s knowledge shall, for the purposes
of this Section, be deemed to be a reference to such Guarantor’s knowledge.

 

Section 4.2            Benefit to the Guarantors. As of the Closing Date, the
Borrower is a member of an affiliated group of companies that includes each
Guarantor, and the Borrower and the Guarantors are engaged in related businesses
permitted pursuant to Section 7.3(b) of the Credit Agreement. Each Guarantor is
a direct or indirect Subsidiary of the Borrower, and the guaranty and surety
obligations of each Guarantor pursuant to this Agreement reasonably may be
expected to benefit, directly or indirectly, such Guarantor; and each Guarantor
has determined that this Agreement is necessary and convenient to the conduct,
promotion and attainment of the business of such Guarantor and the Borrower.

 



 6 

 

 

Section 4.3            Legal Name, Organizational Status, Chief Executive
Office. On the Closing Date, the correct legal name of such Guarantor, such
Guarantor’s jurisdiction of organization, organizational identification number,
federal (and, if applicable, state) taxpayer identification number and the
location of such Guarantor’s chief executive office or sole place of business
are specified on Schedule 2.

 

Section 4.4           Truth of Information. All information set forth in any
schedule, certificate or other writing at any time heretofore or hereafter
furnished by such Guarantor to the Administrative Agent or any other Lender, and
all other written information heretofore or hereafter furnished by such
Guarantor to the Administrative Agent or any other Lender, is and will be true
and correct in all material respects as of the date furnished.

 

ARTICLE V

Covenants

 

Each Guarantor covenants and agrees with the Administrative Agent and the other
Lenders that, from and after the date of this Agreement until the Guaranteed
Obligations shall have been paid in full and all Term Loan Commitments shall
have been terminated:

 

Section 5.1           Covenants in Credit Agreement. In the case of each
Guarantor, such Guarantor shall take, or shall refrain from taking, as the case
may be, each action that is necessary to be taken or not taken, as the case may
be, so that no Default or Event of Default is caused by the failure to take such
action or to refrain from taking such action by such Guarantor or any of its
Subsidiaries.

 

ARTICLE VI

Remedial Provisions

 

If an Event of Default shall occur and be continuing, the Administrative Agent,
on behalf of the Lenders, may exercise in its discretion, in addition to all
other rights, remedies, powers and privileges granted to them in this Agreement,
the other Loan Documents, and in any other instrument or agreement evidencing or
relating to the Guaranteed Obligations, all rights, remedies, powers and
privileges of a secured party under the applicable law or otherwise available at
law or equity.

 



 7 

 

 

ARTICLE VII

The Administrative Agent

 

Section 7.1           Authority of the Administrative Agent. Each Guarantor
acknowledges that the rights and responsibilities of the Administrative Agent
under this Agreement with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between the Administrative Agent and the
other Lenders, be governed by the Credit Agreement and by such other agreements
with respect thereto as may exist from time to time among them, but, as between
the Administrative Agent and the Guarantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

ARTICLE VIII

Subordination of Indebtedness

 

Section 8.1           Subordination of All Guarantor Claims. As used herein, the
term “Guarantor Claims” shall mean all debts and obligations of the Borrower or
any other Guarantor to any Guarantor, whether such debts and obligations now
exist or are hereafter incurred or arise, or whether the obligation of the
debtor thereon be direct, contingent, primary, secondary, several, joint and
several, or otherwise, and irrespective of whether such debts or obligations be
evidenced by note, contract, open account, or otherwise, and irrespective of the
Person or Persons in whose favor such debts or obligations may, at their
inception, have been or may hereafter be created, or the manner in which they
have been or may hereafter be acquired. After the occurrence and during the
continuation of an Event of Default, no Guarantor shall receive or collect,
directly or indirectly, from any obligor in respect thereof any amount upon the
Guarantor Claims.

 

Section 8.2            Claims in Bankruptcy. In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceedings involving any Guarantor, the Administrative Agent on behalf of the
Lenders shall have the right to prove their claim in any proceeding, so as to
establish their rights hereunder and receive directly from the receiver, trustee
or other court custodian dividends and payments which would otherwise be payable
upon Guarantor Claims. Each Guarantor hereby assigns such dividends and payments
to the Administrative Agent for the benefit of the Lenders for application
against the Guaranteed Obligations as provided in the Credit Agreement. Should
the Administrative Agent or any other Lender receive, for application upon the
Guaranteed Obligations, any such dividend or payment which is otherwise payable
to any Guarantor, and which, as between such Guarantor, shall constitute a
credit upon the Guarantor Claims, then upon payment in full of the Guaranteed
Obligations and termination of all Term Loan Commitments, the intended recipient
shall become subrogated to the rights of the Administrative Agent and the other
Lenders to the extent that such payments to the Administrative Agent and the
other Lenders on the Guarantor Claims have contributed toward the liquidation of
the Guaranteed Obligations, and such subrogation shall be with respect to that
proportion of the Guaranteed Obligations which would have been unpaid if the
Administrative Agent and the other Lenders had not received dividends or
payments upon the Guarantor Claims.

 

Section 8.3            Payments Held in Trust. In the event that,
notwithstanding Section 8.1 and Section 8.2, any Guarantor should receive any
funds, payments, claims or distributions which are prohibited by such Sections,
then it agrees (a) to hold in trust for the Administrative Agent and the other
Lenders an amount equal to the amount of all funds, payments, claims or
distributions so received, and (b) that it shall have absolutely no dominion
over the amount of such funds, payments, claims or distributions except to pay
them promptly to the Administrative Agent, for the benefit of the Lenders; and
each Guarantor covenants promptly to pay the same to the Administrative Agent.

 



 8 

 

 

ARTICLE IX

Miscellaneous

 

Section 9.1           Waiver. No failure on the part of the Administrative Agent
or any other Lender to exercise and no delay in exercising, and no course of
dealing with respect to, any right, remedy, power or privilege under any of the
Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges provided herein are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law. The exercise by the
Administrative Agent of any one or more of the rights, powers and remedies
herein shall not be construed as a waiver of any other rights, powers and
remedies, including, without limitation, any rights of set-off.

 

Section 9.2           Notices. All notices and other communications provided for
herein shall be given in the manner and subject to the terms of Section 10.1 of
the Credit Agreement; provided that any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 1.

 

Section 9.3            Payment of Expenses, Indemnities. Section 10.3 of the
Credit Agreement is hereby incorporated herein, mutatis mutandis.

 

Section 9.4           Currency of Payment Each Guarantor hereby agrees that
payments hereunder on account of the Guaranteed Obligations shall be made in the
currency agreed to pursuant to the Credit Agreement (the “Agreed Currency”) in
which the Guaranteed Obligations are payable and, if any payment is received in
another currency (the “Other Currency”), such payment shall constitute a
discharge of the liability of such Guarantor hereunder only to the extent of the
amount of the Agreed Currency which the Administrative Agent is able to purchase
with the amount of the Other Currency received by it on the business day next
following such receipt in accordance with normal procedures and after deducting
any premium and costs of exchange.

 

Section 9.5            Judgment Currency

 

(a)            If, for the purpose of obtaining judgment in any court in any
jurisdiction, it becomes necessary to convert into a particular currency (the
“Judgment Currency”) any amount due in the Agreed Currency, then the conversion
shall be made on the basis of the rate of exchange prevailing on the business
day next preceding the day on which judgment is given. For the foregoing
purposes “rate of exchange” means the rate at which the Administrative Agent, in
accordance with its normal banking procedures, is able on the relevant date to
purchase the Agreed Currency with the Judgment Currency after deducting any
premium and costs of exchange.

 

(b)            The obligation of each Guarantor in respect of any sum due to the
Administrative Agent and the Lenders hereunder shall, notwithstanding any
judgment in a currency other than the Agreed Currency, be discharged only to the
extent that on the business day following receipt by the Administrative Agent
and the Lenders of any sum adjudged to be so due in such other currency, the
Administrative Agent or any of the Lenders may, in accordance with normal
banking procedures, purchase the Agreed Currency with such other currency after
deducting any premiums and costs of exchange. In the event that the Agreed
Currency so purchased is less than the sum originally due to Administrative
Agent and the Lenders in the Agreed Currency, the Guarantor, as a separate
obligation and notwithstanding any such judgment, hereby indemnifies and holds
harmless the Administrative Agent and the Lenders against such loss.

 



 9 

 

 

Section 9.6            Amendments in Writing. None of the terms or provisions of
this Agreement may be waived, amended, supplemented or otherwise modified except
in accordance with Section 10.2 of the Credit Agreement.

 

Section 9.7           Successors and Assigns. This Agreement shall be binding
upon the successors and assigns of each Guarantor and shall inure to the benefit
of the Administrative Agent and the other Lenders, the future holders of the
Term Loans, and their respective successors and assigns; provided that no
Guarantor may assign, transfer or delegate any of its rights or Guaranteed
Obligations under this Agreement without the prior written consent of the
Administrative Agent and the Lenders.

 

Section 9.8           Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 9.9            Counterparts. This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any of the parties hereto may execute this Agreement by
signing any such counterpart. Delivery of an executed counterpart to this
Agreement by facsimile transmission or by electronic mail in pdf format shall be
as effective as delivery of a manually executed counterpart hereof.

 

Section 9.10         Survival. The obligations of the parties under Section 9.3
shall survive the repayment of the Guaranteed Obligations and the termination of
the Credit Agreement and the Term Loan Commitments. To the extent that any
payments on the Guaranteed Obligations are subsequently invalidated, declared to
be fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver or other Person under any bankruptcy law, common
law or equitable cause, then, to such extent, the Guaranteed Obligations so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the other Lenders’ rights,
powers and remedies under this Agreement and each other applicable Loan Document
shall continue in full force and effect. In such event, each applicable Loan
Document shall be automatically reinstated and each Guarantor shall take such
action as may be reasonably requested by the Administrative Agent and the other
Lenders to effect such reinstatement.

 

Section 9.11         Captions. Captions and section headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Agreement.

 

Section 9.12         No Oral Agreements. The Loan Documents embody the entire
agreement and understanding between the parties and supersede all other
agreements and understandings between such parties relating to the subject
matter hereof and thereof. The Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

 



 10 

 

 

Section 9.13         Governing Law; Submission to Jurisdiction. Section 10.5 of
the Credit Agreement is hereby incorporated herein, mutatis mutandis, provided
that, in the case of the Canadian Guarantors, for the purposes of Section
10.5(a) the reference to the law of State of New York shall be deemed to be the
laws of the Province of British Columbia and the federal laws applicable
therein.

 

Section 9.14          WAIVER OF JURY TRIAL. Section 10.6 of the Credit Agreement
is hereby incorporated herein, mutatis mutandis.

 

Section 9.15          Acknowledgments.

 

(a)           Each Guarantor hereby acknowledges that:

 

(i)            it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(ii)           neither the Administrative Agent nor any other Lender has any
fiduciary relationship with or duty to any Guarantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Guarantors, on the one hand, and the Administrative
Agent and the other Lenders, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(iii)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

 

(b)            Each of the parties hereto specifically agrees that it has a duty
to read this Agreement and the other Loan Documents to which it is a party and
agrees that it is charged with notice and knowledge of the terms of this
Agreement and the other Loan Documents to which it is a party; that it has in
fact read this Agreement and the other Loan Documents to which it is a party and
is fully informed and has full notice and knowledge of the terms, conditions and
effects of this Agreement and the other Loan Documents to which it is a party;
that it has been represented by independent legal counsel of its choice
throughout the negotiations preceding its execution of this Agreement and the
other Loan Documents to which it is party; and has received the advice of its
attorney in entering into this Agreement and the other Loan Documents to which
it is a party; and that it recognizes that certain of the terms of this
Agreement and other Loan Documents to which it is a party result in one party
assuming the liability inherent in some aspects of the transaction and relieving
the other party of its responsibility for such liability. Each Guarantor agrees
and covenants that it will not contest the validity or enforceability of any
exculpatory provision of this Agreement or the other Loan Documents to which it
is a party on the basis that such Guarantor had no notice or knowledge of such
provision or that the provision is not “conspicuous”.

 

(c)            Each Guarantor warrants and agrees that each of the waivers and
consents set forth in this Agreement are made voluntarily and unconditionally
after consultation with outside legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which such Guarantor otherwise may have against any other Guarantor, the
Administrative Agent, the other Lenders or any other Person. If, notwithstanding
the intent of the parties that the terms of this Agreement shall control in any
and all circumstances, any such waivers or consents are determined to be
unenforceable under applicable law, such waivers and consents shall be effective
to the maximum extent permitted by law.

 



 11 

 

 

Section 9.16         Additional Guarantors. Each Person that is required to
become a party to this Agreement pursuant to Section 5.10 of the Credit
Agreement and is not a signatory hereto shall become a Guarantor for all
purposes of this Agreement upon execution and delivery by such Person of a
Joinder Agreement in the form of Annex I.

 

Section 9.17         Set-Off. Each Guarantor agrees that, in addition to (and
without limitation of) any right of set-off, bankers’ lien or counterclaim a
Lender may otherwise have, each Lenders shall have the right and be entitled
(after consultation with the Administrative Agent), at its option, to offset (i)
balances held by it or by any of its Affiliates for account of any Guarantor or
any of its Subsidiaries at any of its offices, in dollars or in any other
currency, and (ii) Obligations then due and payable to such Lender (or any
Affiliate of such Lender), which are not paid when due, in which case it shall
promptly notify the Borrower and the Administrative Agent thereof; provided that
such Lender’s failure to give such notice shall not affect the validity thereof.

 

Section 9.18         Releases. Upon the complete payment in full in cash of all
Guaranteed Obligations and the termination of the Credit Agreement and all Term
Loan Commitments, the Administrative Agent, at the written request and expense
of the Borrower, will promptly release the Guarantors from their respective
obligations under the Guaranty, without recourse, representation, warranty or
other assurance of any kind, and declare this Agreement to be of no further
force or effect. The Guaranteed Obligations and all of the rights, powers and
remedies in connection herewith shall remain in full force and effect until the
Administrative Agent has, executed a written release or termination statement
releasing the Guarantors from their obligations under the Guaranty, which
written release or termination statement shall contain a customary provision
releasing the Administrative Agent and the Lenders from all claims by the
Borrower or any of its Subsidiaries relating to this Agreement, the other Loan
Documents, the Term Loans, the Term Loan Commitments and anything related to the
foregoing.

 

Section 9.19         Reinstatement. The obligations of each Guarantor under this
Agreement (including, without limitation, with respect to the guarantee
contained in Article II) shall continue to be effective, or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any of the
Obligations is rescinded or must otherwise be restored or returned by the
Administrative Agent or any other Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any other
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any other
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

 

Section 9.20         Acceptance. Each Guarantor hereby expressly waives notice
of acceptance of this Agreement, acceptance on the part of the Administrative
Agent and the other Lenders being conclusively presumed by their request for
this Agreement and delivery of the same to the Administrative Agent.

 



 12 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

  BORROWER:          GTY TECHNOLOGY HOLDINGS INC.                 By:        
Name:      Title:                 GUARANTORS:          CITYBASE, INC.         
       By:         Name:      Title:          ECIVIS, INC.                 By: 
       Name:      Title:          OPEN COUNTER ENTERPRISES INC.                
By:         Name:      Title:          SHERPA GOVERNMENT SOLUTIONS LLC         
       By:         Name:      Title:              



  SHERPA GOVERNMENT SOLUTIONS LLC                 By:         Name:      Title:
      



 



Signature Page to

Guaranty Agreement



 

 



 

  QUESTICA LTD.                 By:         Name:      Title:                
BONFIRE INTERACTIVE LTD.                 By:         Name:      Title:         
       QUESTICA SOFTWARE INC.                 By:         Name:      Title:     
    QUESTICA USCDN INVESTMENTS INC.                 By:         Name:     
Title:          1176370 B.C. UNLIMITED LIABILITY COMPANY                 By:   
     Name:      Title:          1176363 B.C. LTD.                 By:        
Name:      Title:          1176368 B.C. LTD.                 By:         Name:  
   Title:

 

 

Signature Page to

Guaranty Agreement

 

 

 

Acknowledged and Agreed to as of the date hereof:

 

ADMINISTRATIVE AGENT:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,  as Administrative Agent             
By:        Name:     Title: 

 



 

 

 

SCHEDULE 1

 

Notice Addresses

 

To each Guarantor:

 

GTY Technology Holdings Inc.

418 N. Fair Oaks Ave., Ste. 301

Pasadena, CA 91103

Attention: Justin Kerr

Telecopy Number: N/A

Email: jkerr@ecivis.com

 



 

 



 

SCHEDULE 2

 

Legal Name, Organizational Status, Chief Executive Office

 

Legal Name Jurisdiction of Organization Tax ID# Organizational # Location of
Office                                        

 

 

 

 

 



 

ANNEX I

 

Form of Joinder Agreement

 

THIS JOINDER AGREEMENT, dated as of [______], 20___ (this “Joinder Agreement”),
is made by [name of new Subsidiary], a [state of incorporation] [corporation]
(the “Additional Guarantor”), in favor of Wilmington Trust, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders (as defined in the Guaranty Agreement referred to
below). All capitalized terms not defined herein shall have the meanings
assigned to them in the Guaranty Agreement.

 

WHEREAS, GTY Technology Holdings Inc., a Massachusetts corporation (the
“Borrower”), the lenders from time to time parties thereto and the
Administrative Agent have entered into a Credit Agreement, dated as of February
14, 2020 (as amended, restated, supplemented, replaced, increased, refinanced or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries have entered into the Guaranty Agreement, dated as of February
14, 2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty Agreement”), in favor of the Administrative Agent for the
benefit of the Lenders;

 

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guaranty Agreement; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Guaranty Agreement;

 

NOW, THEREFORE, it is agreed:

 

Section 1            Guaranty Agreement. By executing and delivering this
Joinder Agreement, the Additional Guarantor, as provided in Section 9.14 of the
Guaranty Agreement, hereby becomes a party to the Guaranty Agreement as a
Guarantor thereunder with the same force and effect as if originally named
therein as a Guarantor and, without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities of a Guarantor
thereunder. The Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in Article IV of the Guaranty
Agreement is true and correct on and as of the date hereof (after giving effect
to this Joinder Agreement) as if made on and as of such date.

 

Section 2            Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF
BRITISH COLUMBIA AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.

 



 

 

 



IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

  [NAME OF ADDITIONAL GUARANTOR]              By:         Name:      Title:     
        

 

 

Acknowledged and Agreed to as of the date hereof:

 

ADMINISTRATIVE AGENT:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,  as Administrative Agent             
By:        Name:     Title: 



 

 

 

 

EXHIBIT 2.2


Form of Notice of Borrowing

 

[Date]

 

Wilmington Trust, National Association,

as the Administrative Agent

for the Lenders referred to below

[________]

[________]

Attention: [_____]

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of February 14, 2020 (as
amended and in effect on the date hereof, the “Credit Agreement”), among the
undersigned, as the Borrower, the lenders from time to time party thereto, and
Wilmington Trust, National Association, as the Administrative Agent for such
lenders. Terms defined in the Credit Agreement are used herein with the same
meanings. This notice constitutes a Notice of Borrowing, and the Borrower hereby
requests a Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to the Borrowing
requested hereby:

 

(A) Aggregate principal amount of such Borrowing:3     (B) Date of such
Borrowing4:     (C) Location and number of the Borrower’s account to which
proceeds of such Borrowing are to be disbursed:    

 

The Borrower hereby represents and warrants that the conditions specified in
Sections 3.1 and 3.2 of the Credit Agreement are satisfied.

 

 



 



3Minimum draw is $6,000,000 (or the remaining amount of the Term Loan
Commitment).

4Which is a Business Day during the Availability Period.



 

 

 

 



  Very truly yours,         GTY TECHNOLOGY HOLDINGS INC.         By:     Name:  
  Title:  

 

cc:

 

Wilmington Trust, National Association
50 South Sixth Street, Suite 1290

Minneapolis, MN 55402
Attention: Nikki Kroll

Telecopy Number: (612) 217-5651

 



Exhibit 2.2

 

 

 

 

EXHIBIT 2.13A

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of February 14, 2020
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among GTY Technology Holdings Inc., and each lender from time to
time party thereto.

 

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Term Loan(s) (as well as any note(s) evidencing such Term Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E (or any successor form), as applicable. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

  

[NAME OF LENDER]       By:       Name:       Title:    

 

Date: ________ __, 20[ ]

 

 

 

 

EXHIBIT 2.13B

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of February 14, 2020
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among GTY Technology Holdings Inc., and each lender from time to
time party thereto.

 

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor
form), as applicable. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing, and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:       Name:       Title:    

 

Date: ________ __, 20[ ]

 

 

 

 

EXHIBIT 2.13C

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of February 14, 2020
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among GTY Technology Holdings Inc., and each lender from time to
time party thereto.

 

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E (or any successor form), as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor form),
as applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:       Name:       Title:    

 

Date: ________ __, 20[ ]

 

 

 

 

EXHIBIT 2.13D

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of February 14, 2020
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among GTY Technology Holdings Inc., and each lender from time to
time party thereto.

 

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Term
Loan(s) (as well as any note(s) evidencing such Term Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Term Loan(s) (as well as
any note(s) evidencing such Term Loan(s)), (iii) with respect to the extension
of credit pursuant to this Credit Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (or any successor form), as applicable, or (ii)
an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (or
any successor form), as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]       By:       Name:       Title:    

 

Date: ________ __, 20[ ]

 

 

 

 

EXHIBIT 3.1(b)(v)


Form of Officer’s Certificate

 

February 14, 2020

 

Reference is made to the Credit Agreement, dated as of the date hereof (the
“Credit Agreement”), among GTY Technology Holdings Inc. (the “Borrower”), the
lenders from time to time party thereto and Wilmington Trust, National
Association, as the Administrative Agent for such lenders. Terms defined in the
Credit Agreement are used herein with the same meanings. This certificate is
being delivered pursuant to Section 3.1(b)(v) of the Credit Agreement.

 

I, [_____], [title] of the Borrower, DO HEREBY CERTIFY that, as of the date
hereof:

 

1.       No Default or Event of Default has occurred and is continuing at the
date hereof.

 

2.       All representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct on and as of the date hereof.

 

3.       Since December 31, 2018, there has been no change which has had or
could reasonably be expected to have a Material Adverse Effect.

 

4.       No consents, approvals, authorizations, registrations and filings and
orders required or advisable to be made or obtained under any Requirement of
Law, or by any Contractual Obligation of any Loan Party, in connection with the
execution, delivery, performance, validity and enforceability of the Loan
Documents or any of the transactions contemplated thereby, and no investigation
or inquiry by any governmental authority regarding the Term Loan Commitments or
any transaction being financed with the proceeds thereof are ongoing.

 

IN WITNESS WHEREOF, I have hereunto signed my name as of the date first above
written.

 



  GTY TECHNOLOGY HOLDINGS INC.             Name: [_____]   Title: [_____]

  

 

 

 

EXHIBIT 5.1(c)

 

Form of Compliance Certificate

 

[Date]

 

Wilmington Trust, National Association,

as the Administrative Agent

for the Lenders referred to below

[________]

[________]

Attn: [_____]

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of February 14, 2020 (as
amended and in effect on the date hereof, the “Credit Agreement”), among GTY
Technology Holdings Inc. (the “Borrower”), the lenders from time to time party
thereto and Wilmington Trust, National Association, as the Administrative Agent
for such lenders. Terms defined in the Credit Agreement are used herein with the
same meanings.

 

I, [_____], being duly elected and qualified, and acting in my capacity as chief
[executive][financial] officer of the Borrower, DO HEREBY CERTIFY that:

 

1.       The consolidated financial statements of the Borrower and its
Subsidiaries attached hereto for the fiscal [quarter][year] ending [date] fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as at the end of such fiscal [quarter][year] on a consolidated
basis, and the related statements of income[, stockholders’ equity] and cash
flows of the Borrower and its Subsidiaries for such fiscal [quarter][year], in
accordance with GAAP consistently applied [(subject to normal year-end audit
adjustments and the absence of footnotes)].

 

2.       Based upon a review of the activities of the Borrower and its
Subsidiaries and the financial statements attached hereto during the period
covered thereby, as of the date hereof, there exists [no Default or Event of
Default.][a Default or Event of Default as specified below:

 

 

 

and the Borrower [has taken][proposes to take] the following actions with
respect thereto:



  .]

 

3.       [There has been no change in the legal name or type of organization of
the Subsidiaries or any new Subsidiaries as of the end of the fiscal
[quarter][year] ending [date] from the Subsidiaries identified to the Lenders
[on the Closing Date][as of the most recent fiscal quarter].]

 

[A change has occurred in the legal name or type of organization of the
Subsidiaries or a new Subsidiary exists as of the end of the fiscal
[quarter][year] ending [date] from the Subsidiaries identified to the Lenders
[on the Closing Date][as of the most recent fiscal quarter] as specified below:

 



  .]

 



 

 

 

4.       [No change in GAAP or the application thereof has occurred since [the
Closing Date][the most recent fiscal quarter].]

 

[A change has occurred in GAAP or the application thereof since [the Closing
Date][the most recent fiscal quarter] and the effect of such change on the
financial statements attached hereto is specified below:

 

  .]



 

IN WITNESS WHEREOF, I have hereunto signed my name as of the date first above
written.

 



      Name: [_____]   Title: Chief [Executive][Financial] Officer

 

 



Exhibit 5.1(c)

 



 

 